Exhibit 10.1

 

CERTAIN MATERIAL (INDICATED BY [***]) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT.  THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

 

NOTE PURCHASE AGREEMENT

 

THIS NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of March 12, 2015, is
made and entered into by and between, DEPOMED, INC., a California corporation,
the purchasers party hereto from time to time, and DEERFIELD PRIVATE DESIGN FUND
III, L.P., as collateral agent.

 

BACKGROUND STATEMENT

 

A.                                    The Borrower has requested that the
Purchasers purchase an aggregate principal amount of $575,000,000 of the
Borrower’s senior secured notes, each substantially in the form of Exhibit B
hereto (the “Notes”) pursuant to and in accordance with the terms and conditions
hereof.

 

B.                                    The Purchasers are willing to purchase the
Notes described above upon the terms and subject to the conditions set forth in
this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Purchasers to purchase the notes
described herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                               Defined Terms.  In addition to the words and
terms defined elsewhere in this Agreement, the following terms when used herein
have the following respective meanings:

 

“ACH Indebtedness” means Indebtedness incurred in the ordinary course of
business arising in connection with any automated clearinghouse transfers of
funds or other payment processing service.

 

“Acquisition” means the acquisition of the “Purchased Assets” (as defined in the
Acquisition Agreement) or any substantial portion thereof.

 

“Acquisition Agreement” means that certain Asset Purchase Agreement, dated as of
January 15, 2015, between Janssen Pharmaceuticals, Inc. and the Borrower,
without giving effect to any amendments, modifications or supplements thereto
that are not approved by the Required Purchasers (other than amendments,
modifications or supplements that, individually or in the aggregate, could not
reasonably be expected to be materially adverse to the Purchasers; it being

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

agreed that any change in the Purchase Price (as defined in the Acquisition
Agreement as of the date hereof) that is greater than or equal to 5% of the
total consideration set forth in the Acquisition Agreement as of the date hereof
will be deemed to be materially adverse to the Purchasers).

 

“Acquisition Subsidiary” means a newly formed direct Wholly Owned Subsidiary of
the Borrower.

 

“Adjusted EBITDA” means, with respect to any Person for any Test Period, EBITDA
for such Person plus (i) to the extent deducted in determining Consolidated Net
Income for such Person for such Test Period, [***], minus (ii) to the extent
included in Consolidated Net Income for such Person for such Test Period, any
non-recurring income or gains directly as a result of discontinued operations.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with such first Person or any of its Subsidiaries.  The
term “control” means (a) the power to vote ten percent (10%) or more of the
Capital Stock of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management or policies of a Person, whether through ownership of voting
securities, by contract or otherwise.  The terms “controlling” and “controlled”
have meanings correlative thereto.  Notwithstanding the foregoing, neither the
Collateral Agent nor any Purchaser shall be deemed an “Affiliate” of any
Consolidated Entity.

 

“Agreement” means this Note Purchase Agreement and all schedules, annexes and
exhibits hereto.

 

“Applicable Percentage” means 50%, provided that during any time period during
which Deerfield and its Affiliates (i) beneficially own more than 20% of the
Common Stock (on a fully diluted basis) or (ii) beneficially own more than 10%
of the Common Stock (on a fully diluted basis) and one or more the board
directors of the Borrower was appointed by, or is a representative of, Deerfield
and its Affiliates, Applicable Percentage shall mean 70%.

 

“Asset Disposition” means any sale, license, assignment, lease, conveyance,
transfer or other disposition by any Consolidated Entity of all or any of its
assets, business or other properties (including Capital Stock of Subsidiaries),
other than (i) sales of inventory and the sale or discount of accounts
receivables in the ordinary course of business, (ii) non-exclusive licenses in
the ordinary course of business, (iii) sales, licenses, assignments, leases,
conveyances, transfers or other dispositions to a Credit Party, (iv) Permitted
Liens, (v) dispositions of damaged, expired, short-dated, worn-out or obsolete
equipment, inventory or assets in the ordinary course of business, (vi) leases
or subleases to third Persons in the ordinary course of business that do not
interfere in any material respect with the business of the Consolidated
Entities, (vii) dispositions of cash and Cash Equivalents, (viii)[***], (ix) the
abandonment of intellectual property rights in the ordinary course of business,
(x) the unwinding, settlement or termination of any obligations or rights under
or in respect of any Hedging Agreements, (xi) the issuance or sale of Capital
Stock by any Subsidiary to any Credit Party or any Wholly Owned Subsidiary of a
Credit Party, and (xii) the licensing of Intellectual Property in connection
with

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

2

--------------------------------------------------------------------------------


 

the research, development and commercialization of any compound, product or
Intellectual Property of such Consolidated Entity or the sale, manufacture and
distribution of any compound or products of such Consolidated Entity (including
in connection with the settlement of any litigation or other claims), provided,
however, that notwithstanding anything to the contrary, an Excluded License
shall constitute an Asset Disposition.

 

“Asset Disposition Proceeds” means, as of any date of determination, the
aggregate cash proceeds (net of (i) reasonable fees and out-of-pocket expenses
payable in connection therewith, (ii) taxes paid or reasonably estimated to be
payable as a result thereof, (iii) the amount of any reserves established to
fund contingent expenses and liabilities reasonably estimated to be payable, and
(iv) the amount of all payments of Indebtedness required to be made as a result
of Asset Dispositions (other than repayments of the Notes and Indebtedness that
is subordinated to the Notes)) received by the Consolidated Entities after the
Purchase Date in connection with Asset Dispositions, including any cash proceeds
received by any Consolidated Entity in connection with any Deferred Acquisition
Consideration.

 

“Available Additional Amount” means, as of any time of determination, an amount
equal to (i) [***] minus (ii) the aggregate amount used prior to such time of
determination for any of the following: (A) [***] and (B) [***].

 

“Bankruptcy Code” means Title 11 of the United States Code and any successor
statute or statutes having substantially the same function.

 

“Borrower” means Depomed, Inc., a California corporation, and all of its
permitted successors and assigns.

 

“Business Day” means any day of the year on which banks are open for business in
New York, New York.

 

“Capital Lease” means any lease or similar arrangement which is of a nature that
payment obligations of the lessee or obligor thereunder at the time are or
should be capitalized and shown as liabilities (other than current liabilities)
upon a balance sheet of such lessee or obligor prepared in accordance with GAAP.

 

“Capital Lease Obligations” means, with respect to any Capital Lease, the amount
of the obligation of the lessee thereunder that would, in accordance with GAAP,
appear on a balance sheet of such lessee with respect to such Capital Lease.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing (but excluding any Indebtedness convertible into, or exchangeable for
Capital Stock).

 

“Cash Equivalents” means (i) securities issued or unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality
thereof, backed by the full faith

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

3

--------------------------------------------------------------------------------


 

and credit of the United States of America and maturing within one year from the
date of acquisition, (ii) commercial paper issued by any Person organized under
the laws of the United States of America, maturing within 360 days from the date
of acquisition and, at the time of acquisition, having a rating of at least A-1
or the equivalent thereof by Standard & Poor’s Ratings Services or at least P-1
or the equivalent thereof by Moody’s Investors Service, Inc., or F-1 or better
by Fitch Investor Services, (iii) time deposits and certificates of deposit
maturing within 360 days from the date of issuance and issued by a bank or trust
company organized under the laws of the United States of America or any state
thereof (A) that has combined capital and surplus of at least $500,000,000 or
(B) that has (or is a subsidiary of a bank holding company that has) a long-term
unsecured debt rating of at least A or the equivalent thereof by Standard &
Poor’s Ratings Services or at least A2 or the equivalent thereof by Moody’s
Investors Service, Inc. or A or better by Fitch Investor Services, and
(iv) money market funds that are SEC registered 2a-7 eligible only, have assets
in excess of $1,000,000,000, offer a daily purchase/redemption feature and seek
to maintain a constant share price; provided that the Credit Parties will invest
only in ‘no-load’ funds which have a constant $1.00 net asset value target.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty by any Governmental Authority, (ii) any change in any law, rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (iii) the making or
issuance of any request, rule, guideline or directive (whether or not having the
force of law) by any Governmental Authority; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a Change in Law,
regardless of the date enacted, adopted or issued.

 

“Code” means the Internal Revenue Code of 1986 or any successor federal tax
code.  Any reference to any provision of the Code shall also include the income
tax regulations promulgated thereunder, whether final, temporary or proposed.

 

“Collateral Agent” means Deerfield, in its capacity as Collateral Agent
appointed under Section 8.1 and any other Security Documents, and its successors
and permitted assigns in such capacity.

 

“Commitment” means, with respect to any Purchaser, the commitment of such
Purchaser to purchase Notes on the Purchase Date in an aggregate principal
amount up to the amount set forth opposite such Purchaser’s name on Exhibit A,
as such amount may be reduced from time to time pursuant to the terms hereof.

 

“Common Stock” means the common stock, no par value per share, of the Borrower.

 

“Consolidated Entities” means the Borrower and its Subsidiaries.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

4

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, with respect to any Person for any Test Period,
net income (or loss) for such Person and its Subsidiaries for such Test Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of such
Person (or is accounted for by such Person by the equity method of accounting)
except to the extent of actual payment of cash dividends or distributions by
such Person to such Person or one of its Subsidiaries during such Test Period,
(ii) the net income (or loss) of any other Person acquired by, or merged with,
such Person or any of its Subsidiaries for any period prior to the date of such
acquisition or merger, and (iii) the net income of any Subsidiary of such Person
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such net income is not at the time permitted
by operation of the terms of its charter, certificate of incorporation or
formation or other constituent document or any agreement or instrument (other
than a Credit Document) or Requirement of Law applicable to such Subsidiary.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
that, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Convertible Notes” means the 2.50% Convertible Senior Notes due 2021 issued by
the Borrower pursuant to the Indentures.

 

“Costs” has the meaning set forth in Section 9.2.

 

“Credit Documents” means and collectively refer to this Agreement, the Notes,
the Security Documents, the Guaranty and any and all other agreements between a
Credit Party and the Collateral Agent or the Purchasers in connection with this
Agreement.

 

“Credit Parties” means the Borrower and the Subsidiary Guarantors.

 

“Cumulative Excess EBITDA” means, for any fiscal year of the Borrower, the
greater of (i) [***] and (ii) [***].  Notwithstanding the foregoing, Cumulative
Excess EBITDA for the [***] shall be deemed to be [***].

 

“Deerfield” means Deerfield Private Design Fund III, L.P.

 

“Default” means any Event of Default or any event that with the giving of
notice, lapse of time, or both, would constitute an Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.3(c).

 

“Deferred Acquisition Consideration” means any purchase price adjustments,
royalty, earn-out, Milestone Payments, indemnity, contingent or other deferred
payment payments of a similar nature (including any non-compete payments and
consulting payments) payable in connection with any Permitted Acquisition or
other acquisition or disposition permitted under this Agreement.

 

“Depo DR” means Depo DR Sub, LLC, a Wholly Owned Subsidiary of the Borrower.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

5

--------------------------------------------------------------------------------


 

“Deposit Account” has the meaning given to it in Article 9 of the UCC.

 

“Deposit Account Control Agreement” means any agreement establishing the
Collateral Agent’s control (as defined in the UCC) of any Deposit Account.

 

“Disqualified Capital Stock” means any Capital Stock that is not Qualified
Capital Stock.

 

“Dollar” or “$” means dollars in lawful currency of the United States of
America.

 

“EBITDA” means, with respect to any Person for any Test Period, Consolidated Net
Income for such Person for such Test Period (excluding for the Borrower, net
income attributable to Depo DR, except to the extent distributed to the
Borrower) plus (i) to the extent deducted in determining Consolidated Net Income
for such Person for such Test Period, (A) interest expense, (B) provision for
taxes paid or accrued, (C) depreciation and amortization, (D) non-cash expenses
related to stock based compensation, (E) extraordinary non-cash expenses or
losses incurred other than in the ordinary course of business, (F) any
unrealized losses in respect of Hedge Agreements, and (G) adjustments relating
to purchase price allocation accounting, minus (iii) to the extent included in
Consolidated Net Income for such Person for such Test Period, (A) interest
income (to the extent not netted against interest expense in the calculation of
interest expense), (B) income tax credits and refunds (to the extent not netted
from tax expenses), (C) extraordinary non-cash income or gains realized other
than in the ordinary course of business, and (D) any unrealized income or gains
in respect of Hedge Agreements (to the extent not included in clause (i)(F))
above or netted against interest expense in the calculation of interest
expense).  For the avoidance of doubt, the foregoing additions to, and
subtractions from, for the Borrower shall not give effect to any items
attributable to Depo DR Sub.

 

“Environmental Law” means any federal, state or local law, statute, ordinance,
rule, regulation, permit, license, approval, interpretation, order, guidance or
other legal requirement (including any subsequent enactment, amendment or
modification) relating to the protection of human health or the environment,
including, but not limited to, any requirement pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
materials that are or may constitute a threat to human health or the
environment.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“Event of Default” has the meaning specified in Article VII.

 

“Excess EBITDA” means, for any fiscal year of the Borrower, the product of
(i) EBITDA of the Borrower for such fiscal year, minus [***] and (ii) [***]. 
Excess EBITDA for any fiscal year may be a negative number.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Excluded Account” means (i) any accounts the funds in which are used solely for
the payment of wages, salaries, worker’s compensation and similar expenses and
accounts the funds in which consist solely of funds held by a Credit Party in
trust for any director, officer or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

6

--------------------------------------------------------------------------------


 

employee of, or any employee benefit plan maintained by, any Credit Party,
(ii) (x) escrow accounts and (y) trust accounts, in each case entered into in
the ordinary course of business and consistent with prudent business practice
conduct where the applicable Credit Party holds the funds exclusively for the
benefit of an unaffiliated third party, (iii) deposit accounts the daily balance
in which does not at any time exceed [***] for any such account or [***] for all
such accounts, (iv) any deposit account that is a zero-balance disbursement
account, (v) deposit and investment accounts (A) subject to a control agreement
in favor of a lender or the administrative or collateral agent under a working
capital or revolving credit facility permitted under Section 6.2(iv) and
(B) over which the Collateral Agent has a second lien, (vi) deposit accounts
securing treasury and cash management services, letters of credit and business
credit card obligations permitted under Section 6.2, and (vii) deposit and
securities accounts held outside the United States.

 

“Excluded Domestic Holdco” means a Subsidiary that is a U.S. Person and
substantially all the assets of which consist of Capital Stock issued by one or
more “controlled foreign corporations” as such term is defined in Section 957 of
the Code.

 

“Excluded Foreign Subsidiary” means (i) any Excluded Domestic Holdco, and
(ii) any Foreign Subsidiary that is a “controlled foreign corporation” as such
term is defined in Section 957 of the Code or that is owned by a “controlled
foreign corporation,” except in either case if such Excluded Foreign Subsidiary
has pledged two-thirds or more of its voting Capital Stock to secure any
Indebtedness (other than the Notes) of a Credit Party or any other Subsidiary
which is a U.S. Person.

 

“Excluded License” means (i) any exclusive rights in a particular geography or
for a particular indication to sell or commercialize any approved or
currently-marketed pharmaceutical product or medical device (other than any
co-marketing, distribution or similar agreement in which a Consolidated Entity
participates in the net sales (or profits thereof) of the applicable product or
medical device) or (ii) an exclusive license or sublicense of any Intellectual
Property that is tantamount to a sale of substantially all rights to such
Intellectual Property in a particular geography or field of use because it
conveys to the licensee or sublicensee exclusive rights to practice such
Intellectual Property in the applicable geography or field of use for
consideration that is not based upon future development or commercialization of
products (other than pursuant to so-called earn-out payments) or services by the
licensee or sublicensee (other than transition services), such as, for example,
consideration of only upfront advances or initial license fees or similar
payments in consideration of such rights, with no anticipated subsequent
payments or de minimis payments to any Consolidated Entity (other than pursuant
to so-called earn-out payments or transition services).

 

“Excluded Subsidiary” means (i) Depo DR, (ii) any Subsidiary that is prohibited
by any applicable law or by any contractual obligation existing on the date of
acquisition or formation of such Subsidiary (provided such contractual
obligation was not entered into in contemplation thereof) from guaranteeing the
Obligations or any Subsidiary that would require consent, approval, license or
authorization of any Governmental Authority in order to guarantee the
Obligations unless such consent, approval, license or authorization has been
received or can be obtained by the Subsidiary through the use of commercially
reasonable efforts (including, without limitation, any consent, approval or
authorization required in connection with the White

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

7

--------------------------------------------------------------------------------


 

Wash Requirements), (iii) any Foreign Subsidiary for which the providing of the
guarantee under the Guaranty or providing collateral under the Security
Documents could reasonably be expected to result in any violation or breach of,
or conflict with, fiduciary duties of such Subsidiary’s officers, directors or
managers, (iv) any Subsidiary that has assets of less than [***], and (v) those
Foreign Subsidiaries as to which the Borrower and the Required Purchasers shall
reasonably determine in writing that the costs of providing a joinder to the
Guaranty by such Subsidiary are excessive in relation to the value to be
afforded thereby.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed by the
United States or as a result of such Recipient being organized under the laws
of, or having its principal office or, in the case of any Purchaser, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Purchaser, U.S. federal withholding Taxes imposed on amounts
payable to or for the account of such Purchaser with respect to an applicable
interest in a Note or Commitment pursuant to a law in effect on the date on
which (i) such Purchaser acquires such interest in the Note or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.14) or
(ii) such Purchaser changes its lending office, except in each case to the
extent that, pursuant to Section 2.11, amounts with respect to such Taxes were
payable either to such Purchaser’s assignor immediately before such Purchaser
became a party hereto or to such Purchaser immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.11(c) (other than as a result of Change in Law) or (d) any U.S.
federal withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code (or any amended or
successor version), any current or future regulations or official
interpretations thereof, any agreement entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreement between the
United States and any other jurisdiction to implement Sections 1471 through 1474
of the Code.

 

“FDA” means the U.S. Food and Drug Administration.

 

“Foreign Purchaser” means each Purchaser (or if the Purchaser is a disregarded
entity for U.S. federal income tax purposes, the Person treated as the owner of
the assets of such Purchaser for U.S. federal income tax purposes) that is not a
U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary organized in a jurisdiction outside
the United States.

 

“Future Acquisition Subsidiary” means a Subsidiary that is (i)(A) acquired in a
Permitted Acquisition, or (B) created for purposes of consummating a Permitted
Acquisition (for clarity, such Subsidiary shall not, immediately before such
Permitted Acquisition, own or hold any assets), and (ii) obligated with respect
to Indebtedness incurred under Section 6.2(x).

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

8

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants, as modified pursuant to
Section 1.2 below.

 

“Governmental Authority” means any nation or government, any state, department,
agency or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any government.

 

“Guaranty” means a guaranty agreement made by the Subsidiary Guarantors in favor
of the Collateral Agent and the Purchasers substantially in the form attached as
Exhibit E hereto .

 

“Hazardous Material” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, pollutant, contaminant or toxic substance
under any Environmental Law; (ii) it is toxic, explosive, corrosive, ignitable,
infectious, radioactive, mutagenic or otherwise hazardous, (iii) its presence
requires investigation or remediation under an Environmental Law or common law;
(iv) it constitutes a danger, nuisance, trespass or health or safety hazard to
persons or property; or (v) it is or contains, without limiting the foregoing,
petroleum hydrocarbons.

 

“Hedge Agreement” means any agreement, device or arrangement providing for
payments which are related to fluctuations of interest rates, exchange rates,
forward rates, or equity prices, including dollar-denominated or cross-currency
interest rate exchange agreements, forward currency exchange agreements,
interest rate cap or collar protection agreements, forward rate currency or
interest rate options, puts and warrants, and any agreement pertaining to equity
derivative transactions (for example, equity or equity index swaps, options,
caps, floors, collars and forwards).

 

“Indebtedness” means, for any Person, without duplication, (i) obligations of
such Person for borrowed money; (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade, operating lease and license obligations incurred in the
ordinary course of business that are not capitalized, deferred compensation and
severance, pension, health and welfare retirement and equivalent benefits to
current or former employees, directors or managers of such Person and its
Subsidiaries, and any Deferred Acquisition Consideration payable in connection
with the Acquisition, any acquisition effected prior to the date hereof or in
connection with any Permitted Acquisition) which in accordance with GAAP would
be required to be shown as a liability; (iv) obligations of such Person under
any conditional sale or other title retention agreement relating to property
acquired by such Person; (v) Capital Lease Obligations of such Person;
(vi) obligations, contingent or otherwise, of such Person in respect of letters
of credit, acceptances or similar extensions of credit (whether or not drawn
upon and in the stated amount thereof); (vii) guaranties by such Person of the
type of indebtedness described in clauses (i) through (vi) above; (viii) all
indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person;
(ix) all Disqualified Capital Stock of such Person; (x) the principal balance
outstanding under any asset securitization programs, synthetic leases, sale and
leaseback transactions or other similar obligations arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

9

--------------------------------------------------------------------------------


 

constitute a liability on the consolidated balance sheet of such Person and its
subsidiaries; and (xi) net termination obligations under any Hedge Agreement
(other than to the extent such obligations can be settled in shares of Qualified
Capital Stock of such Person).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indentures” means the Senior Indenture and the First Supplemental Indenture
thereto, each dated as of September 9, 2014 and between the Borrower and The
Bank of New York Mellon Trust Company, N.A., as trustee.

 

“Intellectual Property” means (i) all inventions (whether or not patentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissues,
continuations, continuations-in-part, divisions, revisions, extensions, and
reexaminations thereof, (ii) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (iii) all copyrightable works and all copyrights (registered and
unregistered), (iv) all trade secrets and confidential information (including
financial, business and marketing plans and customer and supplier lists and
related information), (v) all computer software and software systems (including
data, databases and related documentation), (vi) all Internet web sites and
domain names, (vii) all technology, know-how, processes and other proprietary
rights and (viii) all licenses or other agreements to or from third parties
regarding any of the foregoing.

 

“Interest Rate” means, as of any Interest Rate Determination Date, the per annum
interest rate equal to the lesser of (i)(A) for the period from the Purchase
Date to the third anniversary of the Purchase Date, 11.95% and (B) thereafter,
12.95% and (ii) the sum of (A) 9.75% and (B) the greater of (1) the LIBOR Rate
as of such date and (2) 1.00%.

 

“Interest Rate Determination Date” means (i) the Purchase Date and (ii) the
first Business Day of each fiscal quarter (i.e. January, April, July and
October), commencing with the first such date following the Purchase Date.

 

“Investments” has the meaning set forth in Section 6.4.

 

“Landlord Agreement” means an agreement pursuant to which the lessor of the
corporate headquarters of the Borrower provides (i) the Collateral Agent with
access to personal property of the Consolidated Entities located in the facility
leased by the Borrower from such lessor and a reasonable time to sell and
dispose of the inventory from such location and (ii) waives or subordinates any
personal property liens against the assets of the Credit Parties to and for the
benefit of the Collateral Agent and the Purchasers.

 

“LIBOR Rate” means, as of any Interest Rate Determination Date, the rate per
annum equal to (i) the rate of interest appearing on Reuters Screen LIBOR01
Page (or any successor page) for dollar deposits or (ii) if no such rate is
available, the rate of interest determined by the Collateral Agent to be the
rate or the arithmetic mean of rates at which dollar deposits in

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commissionn

 

10

--------------------------------------------------------------------------------


 

immediately available funds are offered to first-tier banks in the London
interbank Eurodollar market, in each case under clause (i) or (ii) above at
approximately 11:00 a.m., London time, on such Interest Rate Determination Date
for a period of three months.

 

“Lien” means any interest in property securing an obligation owed to, or claim
by, a Person other than the owner of such property, whether such interest arises
by virtue of contract, statute or common law, including the lien or security
interest arising from a mortgage, security agreement, pledge, lease, conditional
sale, consignment or bailment for security purposes or from attachment, judgment
or execution and any easement, covenant, restriction, condition, reservation,
encroachment, right-of-way, lease or other title exception or encumbrance
affecting any property.

 

“Major Transaction” means:

 

(i)                                     a consolidation, merger, exchange of
shares, recapitalization, reorganization, business combination or any other
event (A) following which the holders of Common Stock immediately preceding such
consolidation, merger, exchange, recapitalization, reorganization, combination
or event either (x) no longer hold a majority of the shares of Common Stock or
(y) no longer have the ability to elect a majority of the board of directors of
the Borrower or (B) as a result of which shares of Common Stock shall be changed
into (or the shares of Common Stock become entitled to receive) the same or
different number of shares of the same or another class or classes of stock or
securities of another entity other than a merger effected solely for purposes of
changing the Borrower’s state of incorporation or domicile;

 

(ii)                                  the sale or transfer in one or a series of
transactions of (A) all or substantially all of the assets of the Borrower on a
consolidated basis to any Person other than a Wholly Owned Subsidiary Guarantor
or (B) assets of the Consolidated Entities (other than Depo DR) for a purchase
price equal to more than [***] of the Market Cap (as defined below) of the
Borrower;

 

(iii)                               any Person or group, other than the Borrower
and its Subsidiaries or any employee benefit plan of the Borrower or its
Subsidiaries, files a Schedule 13D or Schedule TO (or any successor schedule,
form or report) pursuant to the Exchange Act disclosing such Person has become
the beneficial owner of shares with a majority of the total voting power of all
outstanding voting securities that are entitled to vote generally in the
election of the Borrower’s board of directors;

 

(iv)                              the liquidation, bankruptcy, insolvency,
dissolution or winding up (or the occurrence of an analogous proceeding)
affecting the Borrower; or

 

(v)                                 the shares of Common Stock cease to be
listed on a Principal Market.

 

For purposes of clause (ii) above, “Market Cap” shall mean, as of the date of
the definitive agreements for such sale or transfer, the product of (x) the
number of issued and outstanding shares of Common Stock on such date multiplied
by (y) the per share closing price of the Common Stock on such date.  From and
after the occurrence of a Permissible Change of Control, Market Cap shall be
(A) if the Public Successor shall have assumed or guaranteed the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

11

--------------------------------------------------------------------------------


 

Obligations, based on the common stock of the Public Successor, and
(B) otherwise, the Market Cap of the Borrower immediately before the occurrence
of such Permissible Change of Control.

 

“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Consolidated
Entities, taken as a whole; (ii) any material adverse effect on the rights and
remedies, individually or in the aggregate, of the Collateral Agent or the
Purchasers under the Credit Documents, or the ability of any the Credit Parties,
taken as a whole, to perform the Obligations; or (iii) a material adverse effect
upon the validity or enforceability against any Credit Party of the Credit
Documents to which it is a party.

 

“Material Contract” means (i) upon completion of the Acquisition, the License
Agreement (U.S.), effective as of January 13, 2015, by and among Grünenthal
GmbH, Janssen Pharmaceuticals, Inc. and Janssen Research & Development, LLC;
(ii) the [***], (iii) each material supply agreement, manufacturing agreement,
agreement to in-license Intellectual Property and similar agreement related to
Material Products; (iv) the Indentures; and (v) each “material contract” (within
the meaning of Item 601(b)(10) of Regulation S-K under the Securities Act but
excluding any employment or management contracts or compensatory plan, contracts
or other arrangements described in Item 601(b)(10)(iii) of Regulation S-K under
the Securities Act and excluding any real property leases) to which any
Consolidated Entity is a party.

 

“Material Products” means, as of any date of determination, [***] (in each case
so long as such a Consolidated Entity continues to own the Intellectual Property
relating to, and sell or market, such product) and any other pharmaceutical
product or medical device sold by any Consolidated Entity that has net sales in
excess of [***] for the Test Period most recently ended (as determined on a
consolidated basis in accordance with GAAP).

 

“Maturity Date” means the seventh anniversary of the Purchase Date.

 

“Milestone Payments” means payments made in connection with any Permitted
Acquisition or other acquisition (including any license or the acquisition of
any license) of any rights in respect of any drug or other pharmaceutical
product (and any related property or assets) to sellers (or licensors) of the
assets or Capital Stock acquired (or licensed) therein based on the achievement
of specified revenue, profit or other performance targets (financial or
otherwise).

 

“Mortgage” means any mortgage, deed of trust, deed to secure debt, collateral
assignment of lease or similar agreement or instrument pursuant to which any
Credit Party grants in favor of the Collateral Agent, or a trustee for the
benefit of the Collateral Agent, a security interest in and Lien upon any fee or
leasehold interest in any real property owned by any Credit Party.

 

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.

 

“Net Sales” means, as of the end of any fiscal quarter, the line item “product
sales” (which includes a reduction for product sales allowances) of the
Consolidated Entities for the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

12

--------------------------------------------------------------------------------


 

prior twelve months, determined consistent with past practice on a consolidated
basis in accordance with GAAP.

 

“Notes” has the meaning set forth in the Background Statement above.

 

“Obligations” means (i) the Notes and all other loans, advances, indebtedness,
liabilities, obligations, covenants and duties owing, arising, due or payable
from any Consolidated Entity to the Collateral Agent or the Purchasers of any
kind or nature, present or future, arising under this Agreement or any of the
other Credit Documents, whether direct or indirect (including those acquired by
assignment), absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising and however acquired; and (ii) all interest
(including to the extent permitted by law, all post-petition interest), charges,
expenses, fees, attorneys’ fees and any other sums payable by any Consolidated
Entity to the Collateral Agent or the Purchasers under this Agreement or any of
the other Credit Documents.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control and any successor thereto.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any transactions pursuant to or enforced any Credit
Document, or sold or assigned an interest in any Note or other Credit Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made at the request of the Borrower pursuant to Section 2.14).

 

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001) and any successor statute.

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

 

[***]

 

“Permissible Change of Control” means any Major Transaction involving the
acquisition of a majority of the Total Voting Power of the Borrower where after
giving effect to such Major Transaction: (i) the Borrower is a direct or
indirect Subsidiary of a Person (such person, the “Public Successor”) whose
common stock is listed for trading on a Principal Market, (ii) the Public
Successor has a Debt to Adjusted EBITDA Ratio of less than [***], and (iii) the
Collateral Agent continues to have a valid and perfected first priority security
interest in the collateral granted to it pursuant to the Security Documents,
subject to Permitted Liens.  For purposes of this definition, “Debt to Adjusted
EBITDA Ratio” means the ratio of the Public

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

13

--------------------------------------------------------------------------------


 

Successor’s (x) Debt to (y) Adjusted EBITDA for the applicable Test Period where
“Debt” means such Person’s and its consolidated Subsidiaries’ Indebtedness other
than under clause (xi) thereof as of the end of the most recent Test Period, and
where Debt and Adjusted EBITDA are both determined on a pro forma basis as if
such Major Transaction, together with any Permitted Acquisition or Investment
during or after the Test Period and before the date of determination had
occurred at the beginning of the applicable Test Period, including any
Indebtedness incurred in connection therewith.

 

“Permitted Acquisition” means (i) the Acquisition and (ii) any transaction or
series of related transactions by which the Borrower or any of its Subsidiaries
acquires all or substantially all of the assets of a Person or going business,
division, or line of business or product or acquires Capital Stock of any Person
having at least a majority of combined voting power of the then outstanding
Capital Stock of such Person which meets the following conditions (A) [***], and
(B) no Default or Event of Default shall have occurred and be continuing at the
time of the consummation thereof or would occur immediately after giving effect
thereto.

 

“Permitted Liens” has the meaning set forth in Section 6.3.

 

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

“Plan” means, at any time, an employee pension benefit plan that is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

 

“Prepayment Premium” means, with respect to any prepayment of the principal
amount of the Notes, an amount equal to (i) 5% of the principal amount of Notes
to be prepaid, if such prepayment occurs on or prior to the second anniversary
of the Purchase Date; (ii) 4% of the principal amount of the Notes to be
prepaid, if such prepayment occurs after the second anniversary of the Purchase
Date but on or prior to the third anniversary of the Purchase Date; (iii) 3% of
the principal amount of the Notes to be prepaid, if such prepayment occurs after
the third anniversary of the Purchase Date but on or prior to the fourth
anniversary of the Purchase Date; (iv) 2% of the principal amount of the Notes
to be prepaid, if such prepayment occurs after the fourth anniversary of the
Purchase Date but on or prior to the fifth anniversary of the Purchase Date;
(v) 1% of the principal amount of the Notes to be prepaid, if such prepayment
occurs after the fifth anniversary of the Purchase Date but on or prior to the
sixth anniversary of the Purchase Date; and (vi) zero, if such prepayment occurs
after the sixth anniversary of the Purchase Date.

 

“Principal Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market or the NASDAQ Capital
Market.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

14

--------------------------------------------------------------------------------


 

“Purchase Date” means the date upon which the Notes are purchased pursuant to
this Agreement, which shall be the date upon which each of the conditions set
forth in Section 3.2 shall have been satisfied or waived in accordance with the
terms of this Agreement.

 

“Purchaser” means each Person signatory hereto as a “Purchaser” and their
respective registered successors and assigns.

 

“Qualified Capital Stock” means any Capital Stock of a Person that does not
include a cash dividend (other than dividends that are solely payable as and
when declared by the board of directors of such Person) and are not mandatorily
redeemable by such Person or any of its Subsidiaries or redeemable at the option
of the holder of such Capital Stock, in each case prior to the 91st day
following the Maturity Date (other than (i) redemptions solely for Qualified
Capital Stock in such Person and cash in lieu of fractional shares of such
Capital Stock and (ii) redemptions upon the occurrence of an “asset sale”,
“fundamental change” or a “change in control” (or similar event, however
denominated) so long as any such redemption requirement becomes operative only
after repayment in full (or waiver thereof) of all the Obligations (other than
contingent indemnification obligations)); provided, however, that Capital Stock
in any Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall constitute Qualified
Capital Stock notwithstanding any obligation of such Person or any Subsidiary to
repurchase such Capital Stock in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability.

 

“Recipient” means the Collateral Agent or any Purchaser, as applicable.

 

“Register” has the meaning set forth in Section 1.4(a).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Regulatory Agency” means a Governmental Authority with responsibility for the
approval of the marketing and sale of pharmaceuticals or medical devices or
other regulation of pharmaceuticals or medical devices.

 

“Regulatory Approval” means all approvals (including where applicable, pricing
and reimbursement approval and schedule classifications), product and/or
establishment licenses, registrations or authorizations of any Regulatory Agency
necessary for the manufacture, use, storage, import, export, transport, offer
for sale or sale of the Material Products by a Consolidated Entity (other than
Depo DR) within the United States.

 

“Required Purchasers” means, prior to the Purchase Date, Purchasers obligated
with respect to greater than the Applicable Percentage of the Commitments and,
thereafter, Purchasers representing greater than the Applicable Percentage of
the outstanding principal amount of the Notes.

 

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

15

--------------------------------------------------------------------------------


 

documents of such Person, and any statute, law, treaty, rule, regulation, order,
decree, writ, injunction or determination of any arbitrator or court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is subject
or otherwise pertaining to any or all of the transactions contemplated by this
Agreement and the other Credit Documents.

 

“Restricted Purchaser” means Deerfield and its Affiliates and any other
Purchaser that notifies the Borrower in writing that it wishes to be deemed a
Restricted Purchaser.

 

“Restricted Transferee” means any Person (i) who is a natural Person or
(ii) [***].

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.

 

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii)(A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Agreement” means the Pledge and Security Agreement, dated as of the
date hereof, between each Credit Party and the Collateral Agent, substantially
in the form attached as Exhibit F hereto.

 

“Security Documents” means the Security Agreement, the Landlord Agreement, the
Deposit Account Control Agreements, and all other pledge or security agreements,
mortgages, deeds of trust, assignments or other similar agreements or
instruments executed and delivered by the Borrower or any of the Borrower’s
Subsidiaries pursuant to the terms of this Agreement, in each case as amended,
modified or supplemented from time to time.

 

“Solvent” means, with respect to any Person (determined on a consolidated basis)
on any particular date, that such Person (i) does not have unreasonably small
capital to carry on its business as now conducted and as presently proposed to
be conducted, (ii) is able to pay its debts as they become absolute and matured,
and (iii) has assets with a present fair saleable value greater than its total
stated liabilities and identified contingent liabilities.  In computing the
amount of identified contingent liabilities at any time, such liabilities shall
be computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association or other business entity of which such
Person owns, directly or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

16

--------------------------------------------------------------------------------


 

indirectly, more than 50% of the voting securities thereof.  Unless the context
otherwise requires, “Subsidiary” refers to a direct or indirect Subsidiary of
the Borrower.

 

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a guarantor
of the Obligations under the Guaranty (or under another guaranty agreement in
form and substance satisfactory to the Purchasers) and has granted to the
Collateral Agent, on behalf of the Purchasers, a Lien upon and security interest
in its personal property assets pursuant to the Security Agreement. For the
avoidance of doubt, no Excluded Foreign Subsidiary shall be a Subsidiary
Guarantor.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means June 28, 2015.

 

“Test Period” means, at any date of determination, the period of four
consecutive fiscal quarters of the Borrower (or other Person, as applicable)
then last ended for which financial statements have been filed with the SEC.

 

“Total Voting Power” means, with respect to any Person, the total number of
votes that may be cast in the election of directors or managers, as applicable,
of such Person at any meeting of stockholders or members, as applicable, of such
Person if all securities entitled to vote in the election of directors or
managers, as applicable, of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).

 

“UCC” means the Uniform Commercial Code as the same may be in effect from time
to time in the State of New York; provided that if, by reason of applicable law,
the validity, priority or perfection of any security interest in any collateral
granted under any Credit Agreement is governed by the Uniform Commercial Code as
in effect in another jurisdiction, then, as to the validity, priority or
perfection, as the case may be, of such security interest, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction.

 

“Upfront Payments” means any upfront or similar payments made in connection with
any drug or pharmaceutical product research and development or collaboration
arrangements or the closing of any Permitted Acquisition or other acquisition
(including any license or the acquisition of any license) of any rights in
respect of any drug or other pharmaceutical product or medical device (and any
related property or assets).

 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 2.11(c).

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

17

--------------------------------------------------------------------------------


 

“Wholly Owned” means, with respect to any Subsidiary of any Person, that 100% of
the outstanding Capital Stock of such Subsidiary (other than directors’
qualifying shares) is owned, directly or indirectly, by such Person.

 

1.2                               Accounting Terms.  Except as specifically
provided otherwise in this Agreement, all accounting terms used herein that are
not specifically defined have the meanings customarily given them in accordance
with GAAP as in effect from time to time, provided that if the Borrower notifies
the Purchasers that the Borrower requests an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in GAAP or
in the application thereof on the operation of such provision, regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith; provided, further, that all terms of an accounting or
financial nature (including, without limitation, the definitions of Capital
Lease Obligations and Indebtedness) shall be construed without giving effect to
(i) any changes to the current GAAP accounting model for leases of the type
described in the FASB and IASB joint exposure draft published on August 17, 2010
entitled “Leases (Topic 840)” or otherwise arising out of the FASB project on
lease accounting described in such exposure draft, (ii) any election under
Accounting Standards Codification 825-10-25 (previously referred to as Statement
of Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value,” as defined therein and (iii) any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

 

1.3                               Interpretation.  Whenever the context so
requires, the neuter gender includes the masculine and feminine, the singular
number includes the plural, and vice versa.  The words “include,” “includes” and
“including” shall in any event be deemed to be followed by the phrase “without
limitation.”  All references in this Agreement to “this Agreement”, “herein”,
“hereunder”, “hereof” shall be deemed to refer to this Agreement in its entirety
(including the exhibits (and their annexes) and schedules hereto) unless the
context requires otherwise.  All references in this Agreement to Articles,
Sections, Exhibits, Annexes and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits, Annexes and Schedules to, this Agreement
unless the context requires otherwise.  Except as otherwise provided herein, any
definition of or reference to any agreement, instrument or other document shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, restated, supplemented or otherwise modified in
accordance with any restrictions on such amendments, restatements, supplements
or modifications set forth herein or in any other Credit Document.  Any
reference to any law or regulation herein shall, unless otherwise specified,
refer to such law or regulation as amended, modified or supplemented from time
to time.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

18

--------------------------------------------------------------------------------


 

1.4                               Register.

 

(a)                                 The Borrower shall establish and maintain at
its address referred to in Section 9.5 (i) a record of ownership (the
“Register”) in which the Borrower shall register by book entry the interests
(including any rights to receive payment of principal and interest hereunder) of
each Purchaser in each Note, and any assignment of any such interest and
(ii) accounts in the Register in accordance with its usual practice in which it
shall record (A) the names and addresses of the Purchasers (and any change
thereto pursuant to this Agreement), (B) the amount of Commitments of, and
principal amounts (and stated interest) owing to each Purchaser and (C) any
other payment received by the Purchasers pursuant to the Credit Documents.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement, (i) each Note is a registered obligation, (ii) the
right, title and interest of the Purchasers and their assignees in and to the
Notes or any portion thereof shall be transferable only upon notation of such
transfer in the Register and (iii) no assignment thereof therein shall be
effective until recorded therein.  This Section 1.4 and Sections 9.7 and 9.8
shall be construed so that each Note is at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and Section 5f.103-1(c) of the United States Treasury Regulations.

 

(c)                                  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Collateral Agent and the
Purchasers shall treat each Person whose name is recorded in the Register as a
Purchaser (and as the owner of the amounts owing to it under the Notes as
reflected in the Register) for all purposes of this Agreement.  Information
contained in the Register with respect to any Purchaser shall be available for
access by such Purchaser at any reasonable time and from time to time upon
reasonable prior notice.

 

ARTICLE II

 

AMOUNTS AND TERMS OF THE NOTES

 

2.1                               Notes and Commitments; Notice of Purchase.

 

(a)                                 The Borrower agrees to issue, and each
Purchaser severally agrees, subject to and on the terms and conditions set forth
in this Agreement, to purchase, a Note from the Borrower on any Business Day on
or after April 2, 2015 (or earlier if agreed to by all the Purchasers) but prior
to the Termination Date, in a principal amount equal to such Purchaser’s
Commitment.  The Commitments shall be automatically and permanently terminated
(i) concurrently with the purchase of the Notes on the Purchase Date, and
(ii) on the Termination Date.  To the extent repaid, the principal amount under
Notes may not be re-borrowed.

 

(b)                                 At least three Business Days prior to the
Borrower’s expected satisfaction, or waiver by the Required Purchasers of, the
conditions to purchasing the Notes set forth in Section 3.2, the Borrower shall
deliver to the Purchasers a written notice (the “Purchase Notice”), which notice
shall be irrevocable (but may be contingent upon the concurrent consummation of
the Acquisition), shall be substantially in the form of Exhibit C hereto and
shall specify (1) the account(s) to which the proceeds of the Notes are to be
disbursed pursuant to Section 2.9 and (2) the requested Purchase Date.

 

Confidential Information indicated by [***] has been omitted from this filingand
filed separately with the Securities Exchange Commission

 

19

--------------------------------------------------------------------------------


 

2.2                               Notes.  The Notes shall be payable to the
applicable Purchaser in an amount equal to the principal amount of such
Purchaser’s Commitment.  The terms of this Agreement shall be incorporated by
reference into the Notes as if set forth therein and, in the event of any
conflict between the terms of this Agreement and the Notes, the terms of this
Agreement shall control.

 

2.3                               Interest.

 

(a)                                 The Borrower shall pay interest on each Note
from the Purchase Date on the outstanding principal amount thereof at the per
annum interest rate equal to Interest Rate as determined on the most recent
Interest Rate Determination Date.  The Collateral Agent shall give notice to the
Borrower and the Purchasers of the Interest Rate on each Interest Rate
Determination Date.

 

(b)                                 Interest on the outstanding principal
balance of each Note shall be due and payable (i) on each Interest Rate
Determination Date, in arrears, until the entire principal amount of the Notes
plus interest thereon is paid in full, and (ii) on each date when all or any
amount of the unpaid principal balance of each such Note shall be due (whether
at maturity, by acceleration, prepayment or otherwise), but only to the extent
accrued and only with respect of the principal amount being paid.

 

(c)                                  Interest on the Notes and fees shall be
computed on the basis of a 360-day year and the actual number of days elapsed.

 

(d)                                 If the Borrower shall default in the payment
of any principal of or interest on any Note, by acceleration or otherwise (after
expiration of all applicable grace periods), then, until such defaulted amount
shall have been paid in full, all such overdue amounts shall bear interest
(after as well as before judgment) at a rate per annum equal to the Interest
Rate plus 10.00% per annum (the “Default Rate”).

 

(e)                                  Nothing contained in this Agreement or the
Notes shall be deemed to establish or require the payment of interest to the
Purchasers at a rate in excess of the maximum rate permitted by applicable law. 
In the event that the rate of interest required to be paid under this Agreement
or the Notes exceeds the maximum rate permitted by applicable law, the rate of
interest required to be paid hereunder and under the Notes shall be
automatically reduced to the maximum rate permitted by applicable law and any
amounts collected in excess of the permissible amount shall be deemed a
prepayment of principal of the Notes.

 

2.4                               Purchase Price and Fees.

 

(a)                                 The purchase price for the Notes shall be
97.75% of the principal amount thereof.  The Purchasers and the Borrower intend
and agree that the Notes shall be treated as indebtedness for U.S. federal
income tax purposes. The Notes shall be issued with “original issue discount”
(“OID”).  The “issue price” for the Note held by each Purchaser shall equal
97.75% of the principal amount of the Notes.  Each party hereto agrees to use
the foregoing issue price for all applicable tax purposes with respect to this
transaction, and to file all required tax returns consistently with the
foregoing, as applicable.  The inclusion of this Section 2.4(a) is not an
admission by any Purchaser that it is subject to United States taxation.  The
Purchasers may

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

20

--------------------------------------------------------------------------------


 

obtain the issue price, the amount of OID, issue date and yield to maturity with
respect to their Notes by submitting a written request to the Borrower.

 

(b)                                 As additional consideration for the
Commitments, in the event that during the twelve-month period commencing on the
date of this Agreement the Borrower or any of its Subsidiaries or Affiliates
consummates the Acquisition, in accordance with the terms of the Acquisition
Agreement or otherwise, without selling the Notes to the Purchasers pursuant to
this Agreement (other than as a result of a failure or refusal by the Purchasers
to purchase the Notes), the Borrower agrees to pay the Purchasers a fee in an
amount equal to [***], which fee will be fully earned and will be due and
payable in full in cash on the closing date of the Acquisition.

 

2.5                               Scheduled Principal Payments; Maturity of
Notes.  The principal of the Notes shall be repaid by the Borrower on the dates
and in the amounts set forth below.  If not sooner paid, the outstanding
principal amount of the Notes and all accrued (and theretofore unpaid) interest
shall be due and payable on the Maturity Date.

 

Date

 

Payment Amount

 

Third Anniversary of the Purchase Date   

 

$

57,500,000

 

Fourth Anniversary of the Purchase Date 

 

$

115,000,000

 

Fifth Anniversary of the Purchase Date    

 

$

115,000,000

 

Sixth Anniversary of the Purchase Date    

 

$

143,750,000

 

 

2.6                               Optional Prepayments.

 

(a)                                 At any time after the first anniversary of
the Purchase Date and on or prior to the second anniversary of the Purchase
Date, the Borrower shall have the right to prepay up to $100,000,000 principal
amount of the Notes, together with accrued (and theretofore) unpaid interest on
the principal amount prepaid plus the Prepayment Premium.

 

(b)                                 At any time prior to the second anniversary
of the Purchase Date, the Borrower shall have the right to prepay the Notes in
whole in connection with, or pursuant to, a Major Transaction, together with
accrued (and theretofore) unpaid interest on the principal amount prepaid plus
(i) the applicable Prepayment Premium, and (ii) an additional amount equal to
the amount of interest that would have accrued from, and including, the date of
prepayment to, but excluding, the second anniversary of the Purchase Date on the
principal amount of the Notes outstanding immediately prior to such prepayment
in excess of $100,000,000, using an interest rate for such purposes equal to the
Interest Rate as of the most recent Interest Rate Determination Date prior to
the date such prepayment is required to be made.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

21

--------------------------------------------------------------------------------


 

(c)                                  At any time after the second anniversary
date and from time to time thereafter, the Borrower shall have the right to
prepay the Notes, in whole or in part, together with accrued (and theretofore)
unpaid interest on the principal amount prepaid plus, if applicable, the
Prepayment Premium.

 

(d)                                 Any prepayment in part pursuant to this
Section 2.6 must be made in a minimum principal amount of [***].  If the
Borrower wishes to make such a prepayment, it shall give the Purchasers notice
in writing to that effect not later than the third Business Day prior to the
date of the prepayment, specifying the date on which the prepayment is to be
made and the principal amount to be prepaid.  Such notice shall constitute the
Borrower’s irrevocable commitment to prepay that amount on that date, together
with accrued (and theretofore) unpaid interest on the principal amount prepaid
to but excluding the prepayment date plus, if applicable, the Prepayment Premium
and any additional amounts owed under Section 2.6(b)(ii); provided, that any
such notice with respect to a prepayment under Section 2.6(b) or
Section 2.6(c) may be contingent upon the consummation of a financing, Major
Transaction or other specified event.

 

2.7                               Mandatory Prepayments.

 

(a)                                 Convertible Notes.  If the principal amount
outstanding on the Convertible Notes as of March 31, 2021 is greater than
$100,000,000, the Borrower shall prepay in full the outstanding principal amount
of the Notes and all accrued (and theretofore unpaid) interest thereon.

 

(b)                                 Asset Disposition Proceeds.  Promptly upon
(and in any event not later than one Business Day after) receipt of Asset
Disposition Proceeds in excess of [***] (as such receipt may occur from time to
time after the Purchase Date), the Borrower shall prepay the outstanding
principal amount of the Notes in an amount equal to the amount of such excess
(giving effect to any previous principal prepayments under this Section 2.7(b)),
together with accrued (and theretofore) unpaid interest on the principal amount
prepaid.  Each prepayment pursuant to this Section 2.7(b) shall be applied to
the remaining amortization payments in the inverse order of maturity.

 

(c)                                  Major Transaction.  If the Borrower gives
(or is required to give) the Purchasers notice of a Major Transaction pursuant
to Section 5.2(b) that is not a Permissible Change of Control, the Required
Purchasers may, by written notice to the Borrower, require the Borrower to
prepay the Notes in whole.  Such prepayment notice shall be delivered to the
Borrower at least 10 Business Days prior to the effective date of such Major
Transaction or, in the event that notice of such Major Transaction is given by
the Borrower less than 20 Business Days prior to the effective date of such
Major Transaction, at least 7 calendar days prior to such effective date and
shall specify the date of prepayment, which may not be earlier the date of
consummation of such Major Transaction.  The amount payable by the Borrower in
connection with such prepayment shall be equal to (i) the aggregate outstanding
principal amount of the Notes, together with accrued (and theretofore) unpaid
interest plus (ii) if applicable, the Prepayment Premium, and (iii) if such
prepayment is prior to the second anniversary of the Purchase Date, the amount
of interest that would have accrued from, and including, the date of prepayment
to, but excluding, the second anniversary of the Purchase Date on the principal
amount of the Notes outstanding immediately prior to such prepayment in excess
of $100,000,000, using an interest rate for such

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

22

--------------------------------------------------------------------------------


 

purposes equal to the Interest Rate as of the most recent Interest Rate
Determination Date prior to the date such prepayment is required to be made. 
The Required Purchaser will also deliver any prepayment notice given to the
Borrower pursuant to this section to the other Purchasers on or about the same
time such notice is provided to the Borrower; provided, that the delivery of or
failure to deliver such prepayment notice to the other Purchasers shall not in
any way effect the obligations of the Borrower, or the rights of the Required
Purchasers, under this section.

 

2.8                               General Provisions as to Payments.  Any
payments and other amounts owing under this Agreement shall be made at the
applicable Purchaser’s address as set forth in Section 9.5, prior to 11:00 a.m.,
New York City time, on the date when due, unless otherwise designated by the
Purchasers in writing.  Each payment hereunder shall be applied (i) first, to
the reasonable documented and out-of-pocket costs and expenses of the Purchasers
(allocated as reasonably determined by the Collateral Agent and, without
prejudice to the Borrower’s obligations pursuant to Section 9.1, invoiced to the
Borrower at least one Business Day prior to the date of the applicable payment),
(ii) second, to accrued interest, (iii) third, to the Prepayment Premium, if
any, (iv) fourth, to principal, which will be repaid first to any principal due
and owing at the time of such payment, then in inverse chronological order of
maturity, and (v) fifth, to any remaining amounts then due and payable under the
Credit Documents.

 

2.9                               Disbursement of Note Proceeds.  The Borrower
hereby authorizes and directs the Purchasers to disburse, for and on behalf of
the Borrower and for the Borrower’s account, the proceeds of the Notes made by
the Purchasers pursuant to this Agreement (i) to such Person or Persons as the
Borrower shall direct in writing and (ii) to pay the Purchasers any fees
pursuant to Section 2.4 and any reasonable and documented out-of-pocket expenses
payable pursuant to Section 9.1; provided that, without prejudice to the
Borrower’s obligations pursuant to Section 9.1, such costs and expenses shall
have been invoiced to the Borrower at least one Business Day prior to the
Purchase Date.

 

2.10                        Use of Proceeds.  The proceeds of the Notes shall be
used by the Borrower solely (i) to pay fees and expenses in connection with the
transactions contemplated by this Agreement, (ii) to finance a portion of the
consideration to be paid in connection with the Acquisition pursuant to the
terms of the Acquisition Agreement, and (iii) to the extent any proceeds remain
after the application thereof as contemplated by clauses (i) and (ii) above, for
general corporate purposes.

 

2.11                        Taxes.

 

(a)                                 All payments of principal, interest, premium
and fees and all other amounts to be paid by the Credit Parties to any Purchaser
pursuant to the Credit Documents shall be paid without deduction for, and free
from, any Taxes, except as required by applicable law.  If any applicable law
requires the deduction or withholding of any Tax from any such payment by a
Credit Party, then the applicable Credit Party shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Credit Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

23

--------------------------------------------------------------------------------


 

amount equal to the sum it would have received had no such deduction or
withholding been made, and within 30 days after the applicable Credit Party pays
the Tax, such Credit Party shall deliver to the applicable Recipient an original
or certified copy of a receipt evidencing such payment, a copy of the tax return
reporting such payment or other evidence of payment reasonably satisfactory to
such Recipient.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Collateral Agent timely
reimburse it for the payment of, any Other Taxes.

 

(c)                                  Status of Purchasers.

 

(i)                                     Any Purchaser that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower, at the time or times
reasonably requested by the Borrower, such properly completed and executed
documentation reasonably requested by the Borrower as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Purchaser, if reasonably requested by the Borrower, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower as will enable the Borrower to determine whether or not such
Purchaser is subject to backup withholding or information reporting
requirements.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

any Purchaser that is a U.S. Person shall deliver to the Borrower on or prior to
the date on which such Purchaser becomes a Purchaser under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower), two
executed copies of IRS Form W-9 certifying that such Purchaser is exempt from
U.S. federal backup withholding tax;

 

any Foreign Purchaser shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Foreign
Purchaser becomes a Purchaser under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), whichever of the
following is applicable:

 

in the case of a Foreign Purchaser claiming the benefits of an income tax treaty
to which the United States is a party, executed copies of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax;

 

executed copies of IRS Form W-8ECI;

 

in the case of a Foreign Purchaser claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign
Purchaser is not a “bank” within the meaning of Section

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

24

--------------------------------------------------------------------------------


 

881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E;
or

 

to the extent a Foreign Purchaser is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS
Form W-8BEN-E, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender shall provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2;

 

any Foreign Purchaser shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be reasonably
requested by the recipient) on or prior to the date on which such Foreign
Purchaser becomes a Purchaser under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made; and

 

if a payment made to a Purchaser under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Purchaser were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Purchaser shall deliver to the Borrower at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with its obligations under FATCA and to determine that such Purchaser has
complied with such Purchaser’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)                               Each Purchaser agrees that if any form or
certification it previously delivered becomes inaccurate in any respect, it
shall update such form or certification or promptly notify the Borrower in
writing of its legal inability to do so.

 

(d)                                 Treatment of Certain Refunds.  If any
Purchaser determines, in its sole discretion exercised in good faith, that it
has received a refund of any Taxes as to which it has been indemnified pursuant
to this Section 2.11 (including by the payment of additional amounts

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

25

--------------------------------------------------------------------------------


 

pursuant to this Section 2.11), it shall pay to the applicable Credit Party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such Purchaser and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such Credit Party, upon the request of such
Purchaser, shall repay to such Purchaser the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such Purchaser is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this Section 2.11(d), in no event will a Purchaser be required
to pay any amount to a Credit Party pursuant to this Section 2.11(d) the payment
of which would place such Purchaser in a less favorable net after-Tax position
than such Purchaser would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
Purchaser to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Credit Party or any other
Person.

 

(e)                                  The Credit Parties shall reimburse and
indemnify, within 30 days after receipt of demand therefor, each Purchaser for
all Indemnified Taxes (including any Indemnified Taxes imposed by any
jurisdiction on amounts payable under this Section 2.11(e)) paid or payable by
such Purchaser and any Costs arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally asserted; provided, that
the Credit Parties shall not be required to compensate any Purchaser pursuant to
this Section 2.11(e) for any Indemnified Taxes incurred more than 180 days prior
to the date that such Purchaser notifies the Borrower in writing of the
increased costs and of Purchaser’s intention to claim compensation thereof;
provided further, that if circumstances giving rise to such Indemnified Taxes is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.  A certificate of a Purchaser
claiming any compensation under this clause (e), setting forth the amounts to be
paid thereunder and delivered to the Credit Parties shall be conclusive, binding
and final for all purposes, absent manifest error.

 

2.12                        Other Additional Costs. In the event that any
applicable Change in Law:

 

(a)                                 imposes, modifies or holds applicable any
reserve, capital requirement, special deposit, compulsory loan or similar
requirements against assets held by, or deposits or other liabilities in or for
the account of, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any Purchaser; or

 

(b)                                 imposes on any Purchaser any other condition
(other than Taxes); and the result of any of the foregoing is to increase the
cost to such Purchaser (as determined by such Purchaser in good faith using
calculation methods customary in the industry) of making, renewing or
maintaining any extension of credit hereunder or to reduce any amount receivable
in respect thereof or to reduce the rate of return on the capital of such
Purchaser or any Person controlling such Purchaser, then, in any such case,
Borrower shall promptly pay to such Purchaser, upon its receipt of the
certificate described below, any additional amounts necessary to compensate such
Purchaser for such additional cost or reduced amounts receivable or rate of
return as reasonably determined by such Purchaser with respect to this Agreement
or the Notes

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

26

--------------------------------------------------------------------------------


 

purchased hereunder.  If a Purchaser becomes entitled to claim any additional
amounts pursuant to this Section 2.12, it shall promptly notify Borrower of the
event by reason of which it has become so entitled, and a certificate as to any
additional amounts payable pursuant to the foregoing sentence containing the
calculation thereof in reasonable detail submitted by such Purchaser to Borrower
shall be conclusive in the absence of manifest error.  Failure or delay on the
part of a Purchaser to demand compensation for any increased costs or reduction
in amounts received or receivable or reduction in return on capital under this
Section 2.12 shall not constitute a waiver of a Purchaser’s right to demand such
compensation; provided that Borrower shall not be under any obligation to
compensate any Purchaser under this Section 2.12 with respect to increased costs
or reductions with respect to any period prior to the date that is 180 days
prior to the date of the delivery of the notice required pursuant to the
foregoing provisions of this paragraph; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 180-day period.

 

2.13                        Pro Rata Treatment.

 

(a)                                 The purchase of Notes on the Purchase Date
shall be made by the Purchasers pro rata on the basis of their respective
Commitments.  All payments on account of principal of or interest on any Notes,
fees or any other Obligations owing to or for the account of any one or more
Purchasers shall be apportioned ratably among such Purchasers in proportion to
the amounts of such principal, interest, fees or other Obligations owed to them
respectively.

 

(b)                                 If any Purchaser shall, by exercising any
right of setoff (including in accordance with Section 7.2(c)) or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Notes or other Obligations hereunder resulting in such Purchaser’s receiving
payment of a proportion of the aggregate amount of its Notes and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Purchaser receiving such greater proportion
shall (i) notify the other Purchasers of such fact and (ii) purchase (for cash
at face value) participations in the Notes and such other Obligations of the
other Purchasers, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Purchasers ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Notes and other amounts owing them; provided that (A) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, then such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(B) the provisions of this Section 2.13(b) shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Purchaser as
consideration for the assignment of or sale of a participation in any of its
Notes to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section 2.13(b) shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Purchaser acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Purchaser were a direct creditor of the Borrower in the amount
of such participation.  If under any applicable bankruptcy, insolvency or
similar law, any Purchaser receives a secured claim in lieu of a setoff to which
this Section 2.13(b) applies, then such Purchaser shall, to the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

27

--------------------------------------------------------------------------------


 

extent practicable, exercise its rights in respect of such secured claim in a
manner consistent with the rights of the Purchasers entitled under this
Section 2.13(b) to share in the benefits of any recovery on such secured claim.

 

2.14                        Mitigation Obligations.  If any Purchaser requests
compensation under Section 2.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Purchaser or any Governmental Authority for
the account of any Purchaser pursuant to Section 2.11, then such Purchaser shall
(at the request of the Borrower) use reasonable efforts to designate a different
lending office or an Affiliate for funding or booking its Notes hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Purchaser, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Sections
2.11 or 2.12, as the case may be, in the future, and (ii) would not subject such
Purchaser to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Purchaser.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Purchaser in connection with any
such designation or assignment.

 

ARTICLE III

 

CONDITIONS TO EFFECTIVENESS AND PURCHASE OF NOTES

 

3.1                               Conditions to Effectiveness.  This Agreement
shall be effective upon satisfaction of the following conditions precedent:

 

(a)                                 Agreement.  The Purchasers shall have
received from each of the parties hereto, a duly executed counterpart of this
Agreement, dated as of the date hereof, signed by such party.

 

(b)                                 Representations and Warranties.  Each of the
representations and warranties made by the Credit Parties in this shall be true
and correct on and as of the date hereof.

 

(c)                                  No Default. No Default shall have occurred
and be continuing on and as of the date hereof.

 

3.2                               Conditions to Purchase of the Notes.  The
obligation of each Purchaser to purchase any Notes hereunder is subject to the
satisfaction of the following conditions precedent:

 

(a)                                 Credit Documents.  The Purchasers shall have
received the following, each dated as of the Purchase Date (unless otherwise
specified) and in such number of copies as the Purchasers shall have requested:

 

(i)                                     a duly executed Note for the account of
each Purchaser;

 

(ii)                                  the Guaranty, duly completed and executed
by each Subsidiary of the Borrower other than Depo DR, in form and substance
satisfactory to the Purchasers;

 

(iii)                               the Security Agreement, duly completed and
executed by each Credit Party, in form and substance satisfactory to the
Purchasers;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

28

--------------------------------------------------------------------------------


 

(iv)                              duly completed and executed grants of security
interest in form required by or acceptable to the U.S. Copyright Office or the
U.S. Patent and Trademark Office in respect of registered intellectual property
included in the collateral granted under the Security Agreement; and

 

(v)                                 an opinion of counsel to the Credit Parties
dated as of the Purchase Date and addressed to the Purchasers, in the form
agreed on the date hereof with the Required Purchasers.

 

(b)                                 Secretary’s Certificate.  The Purchasers
shall have received a certificate of the secretary or an assistant secretary of
each Credit Party, dated as of the Purchase Date and in form and substance
reasonably satisfactory to the Purchasers, certifying (i) that attached thereto
is a true and complete copy of the articles or certificate of incorporation,
certificate of formation or other organizational document and all amendments
thereto of such party, certified as of a recent date by the Secretary of State
(or comparable Governmental Authority) of its jurisdiction of organization, and
that the same has not been amended since the date of such certification,
(ii) that attached thereto is a true and complete copy of the bylaws, operating
agreement or similar governing document of such party, as then in effect and as
in effect at all times from the date on which the resolutions referred to in
clause (iii) below were adopted to and including the date of such certificate,
(iii) that attached thereto is a true and complete copy of resolutions adopted
by the board of directors (or similar governing body) of such party, authorizing
the execution, delivery and performance of this Agreement and the other Credit
Documents to which it is a party, and (iv) as to the incumbency and genuineness
of the signature of each officer of such party executing this Agreement or any
of such other Credit Documents, and attaching all such copies of the documents
described above.

 

(c)                                  Notice of Purchase.  The Purchasers shall
have received a Purchase Notice in accordance with Section 2.1(b).

 

(d)                                 Representations and Warranties.  Each of the
representations and warranties made by the Credit Parties pursuant to Sections
4.1, 4. 2, 4. 3, 4. 4, 4. 5, 4.6, 4.7, 4.20, 4.21 and 4.22 of this Agreement
shall be true and correct on and as of the Purchase Date with the same effect as
if made on and as of such date (except to the extent any such representation or
warranty relates to a specific date, in which case such representation or
warranty shall be true and correct as of such date.

 

(e)                                  No Default. No Default shall have occurred
and be continuing on the Purchase Date or after giving effect to the purchase of
Notes to be made on such date.

 

(f)                                   Acquisition.  Substantially concurrently
with the purchase of Notes hereunder, the Acquisition shall have been
consummated in accordance with the terms of the Acquisition Agreement and all
other applicable documentation and in compliance with all applicable law and
regulatory approvals, without any amendment or waiver of any material condition
or other provision thereof except as approved by the Collateral Agent.

 

(g)                                  Officer’s Certificate.  The Purchasers
shall have received a certificate, signed by an authorized officer of the
Borrower, dated as of the Purchase Date and in form and substance

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

29

--------------------------------------------------------------------------------


 

satisfactory to the Purchasers, that all the conditions set forth in this
Section 3.2 shall have been satisfied as required hereunder.

 

(h)                                 Good Standings.  The Purchasers shall have
received a certificate as of a recent date of the good standing of each Credit
Party as of the Purchase Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction.

 

(i)                                     Lien Searches.  The Purchasers shall
have received certified reports from an independent search service satisfactory
to it listing any judgment or tax lien filing or UCC financing statement that,
in each case, names any Credit Party as debtor in any of the jurisdictions
listed beneath its name on Annex A to the Security Agreement, and the results
thereof shall be reasonably satisfactory to the Purchasers.

 

(j)                                    Recording and Filing.  The Purchasers
shall have received evidence that UCC financing statements naming the Credit
Parties as debtors and the Collateral Agent as secured party and describing the
collateral encumbered by the Security Documents have been duly filed in each
jurisdiction necessary to perfect the Liens created by the Security Documents.

 

(k)                                 Stock Certificates.  The Collateral Agent
shall have received certificates evidencing the Capital Stock being pledged
under the Security Agreement as of the Purchase Date and undated assignments
separate from certificate for any such certificate, duly executed in blank.

 

(l)                                     Fees; Expenses.  The Borrower shall have
paid all reasonable documented and out-of-pocket expenses required hereunder or
under any other Credit Document to be paid on or prior to the Purchase Date
(including reasonable fees and expenses of counsel) in connection with this
Agreement and the other Credit Documents.

 

3.3                               Acquisition Subsidiary.  [***].

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Collateral Agent and the Purchasers
as follows:

 

4.1                               Corporate Organization and Power.  Each Credit
Party (i) is a corporation or a limited liability company duly organized or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation, as the case may be; (ii) is duly qualified or
licensed to do business and is in good standing in every other jurisdiction
where the nature of its business or its properties makes such qualification or
licensing necessary (except where the failure to be so qualified or licensed
would not reasonably be expected to have a Material Adverse Effect); (iii) has
full corporate or limited liability company power and authority to execute,
deliver and perform the Credit Documents to which it is or will be a party, to
own and hold its property and to engage in its business as presently conducted;
(iv) has all material Regulatory Approvals necessary to sell the Material
Products within the United States;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

30

--------------------------------------------------------------------------------


 

and (v) has all other governmental licenses, permits, franchises, certificates,
inspections, authorizations, consents and approvals required to carry on its
business as it is now being conducted, except as would not reasonably be
expected to have a Material Adverse Effect.

 

4.2                               Corporate Authority; No Conflict with Other
Instruments or Law.  The execution, delivery and performance of this Agreement
and the other Credit Documents and the consummation of the transactions
contemplated hereby and thereby (i) are within the corporate or limited
liability company power and authority of each Credit Party; (ii) have been duly
authorized by all necessary corporate or limited liability company action on the
part of each Credit Party; (iii) do not and will not conflict with, contravene
or violate any provision of, or result in a breach of or default under, or
require the waiver (not already obtained) of any provision of or the consent
(not already given) of any Person under the terms of any Credit Party’s articles
or certificate of incorporation or formation, its bylaws or operating agreement,
or other applicable formation or organizational documents, or any Material
Contract; (iv) will not violate, conflict with, give rise to any liability
under, or constitute a default under any Requirement of Law; and (v) will not
result in the creation, imposition, or acceleration of any indebtedness or tax
or any Lien that is not a Permitted Lien of any nature upon, or with respect to,
any Credit Party or any properties thereof.

 

4.3                               Due Execution and Delivery.  Each Credit
Document to which any Credit Party is a party has been duly executed and
delivered to the Purchasers by an officer of such Credit Party who has been duly
authorized to perform such acts.

 

4.4                               Enforceability.  Each Credit Document to which
any Credit Party is a party constitutes the valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws, statutes or rules of general
application affecting the enforcement of creditor’s rights or general principles
of equity.

 

4.5                               Governmental Approval.  The execution,
delivery and performance of each Credit Document to which any Credit Party is a
party and the transactions contemplated thereby do not require any
authorization, exemption, consent or approval of, notice to, or declaration or
filing with, any Governmental Authority other than those obtained on or before
the date hereof and filings required in connection with the perfection of any
liens granted pursuant to the Credit Documents.

 

4.6                               Margin Stock.  No Consolidated Entity is
engaged principally or as one of its important activities in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U or X of the Board of Governors of the Federal
Reserve System).  The execution, delivery and performance of this Agreement and
the use of the proceeds of the Notes or any extension of credit hereunder, do
not and will not constitute a violation of such Regulations.

 

4.7                               Investment Company.  No Credit Party is an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

31

--------------------------------------------------------------------------------


 

4.8                               Litigation.  Except as disclosed in the most
recent Form 10-K filed by the Borrower, there are no suits or proceedings
pending or threatened against or affecting any Consolidated Entity and no
proceedings before any Governmental Authority are pending or threatened against
any such Person of a type that would need to be reported in a Form 8-K, 10-K or
10-Q filed with the SEC pursuant to the Securities Act or that would reasonably
be expected to have a Material Adverse Effect.

 

4.9                               Financial Statements.

 

(a)                                 The Borrower has filed with the SEC the
audited consolidated balance sheets of the Borrower as of December 31, 2014 and
2013, in each case with the related statements of income, cash flows and
stockholders’ equity for the fiscal years then ended, together with the opinion
of an independent certified public accounting firm thereon.  Such financial
statements fairly present, in all material respects, the financial position,
assets and liabilities of the Consolidated Entities for the respective periods
then ended in accordance with GAAP.

 

(b)                                 Each Credit Party is Solvent.

 

4.10                        No Material Adverse Effect.  Since December 31,
2014, there has been no Material Adverse Effect and there exists no event,
condition or state of facts that would reasonably be expected to result in a
Material Adverse Effect.

 

4.11                        Capitalization; Subsidiaries.  Schedule 4.11 sets
forth (i) all of the Subsidiaries of the Borrower and (ii) as to each Subsidiary
(x) the number (and, if applicable, the effect if exercised) of shares, units or
other interests of each class of Capital Stock outstanding and (y) the direct
holders of all such Capital Stock and the number of shares, units or other
interests held by each.  All outstanding shares of Capital Stock of the Borrower
and each of its Subsidiaries are duly and validly issued, fully paid and
nonassessable.  Except for the shares, units and other interests of Capital
Stock expressly indicated on Schedule 4.11, there are no shares, units or other
interests of Capital Stock of any Subsidiary outstanding or reserved for any
purpose.  No Consolidated Entity is a party to any partnership, joint venture or
similar agreement.

 

4.12                        Laws and Taxes.

 

(a)                                 Each Consolidated Entity is in compliance
with all laws, regulations, rulings, orders, injunctions, decrees, conditions or
other requirements applicable to or imposed upon such Credit Party by any law or
by any Governmental Authority, except where the failure to be in compliance
would not reasonably be expected to result in a Material Adverse Effect.  Each
Consolidated Entity is in compliance in all material respects with all
applicable material Regulatory Approvals.

 

(b)                                 Each Consolidated Entity has filed all
required federal income tax returns and reports that are now required to be
filed by it, and all other tax returns (including state, local and foreign tax
returns) that are required to be filed by it in connection with any material
tax, duty or charge levied, assessed or imposed upon such Person or its assets,
including any material unemployment, social security, and real estate taxes. 
Each Consolidated Entity has paid all federal income Taxes and all other
material Taxes (including material state, local and foreign

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

32

--------------------------------------------------------------------------------


 

Taxes) now due and payable other than any Tax that is being diligently contested
in good faith for which adequate reserves have been established in accordance
with GAAP.  There is no ongoing audit or examination or, to the knowledge of any
Credit Party, other investigation by any Governmental Authority of any material
tax liability of any Consolidated Entity, and there is no material unresolved
claim by any Governmental Authority concerning the tax liability of any
Consolidated Entity for any period for which tax returns have been or were
required to have been filed, other than claims for which adequate reserves have
been established in accordance with GAAP.  No Consolidated Entity has waived or
extended or has been requested to waive or extend the statute of limitations
relating to the payment of any taxes.  Proper and accurate amounts have been
withheld by each Consolidated Entity from their respective employees for all
periods in all material respects with the Tax, social security and unemployment
withholding provisions of applicable laws and such withholdings have been timely
paid to the respective Governmental Authorities.  No Consolidated Entity has
participated in a “listed transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b) or has been a member of an affiliated, combined or unitary
group other than the group of which a Consolidated Entity is the common parent.

 

4.13                        Environmental Compliance.  The Borrower has not
generated, used, released, treated, disposed of or stored Hazardous Materials,
or otherwise located, in, on or under any property owned, leased or operated by
any Consolidated Entity or any portion thereof except in material compliance
with all applicable laws, and, to the Borrower’s knowledge, no part of the
property owned, leased or operated by any Consolidated Entity (now or in the
past), including the soil and groundwater located thereon and thereunder, has
been contaminated by any Hazardous Material.  To the knowledge of Borrower, no
property owned, leased or operated by any Consolidated Entity has been the
subject of an environmental audit or assessment, or remedial action.

 

4.14                        Ownership of Properties.  No Consolidated Entity
owns any real property.  Each Consolidated Entity (i) holds interests as lessee
under valid leases in full force and effect with respect to all material leased
real and personal property used in connection with its business and (ii) has
good title to all of its other material properties and assets reflected in the
financial statements referred to in Section 4.9 (except as sold or otherwise
disposed of since the date thereof in the ordinary course of business), in each
case free and clear of all Liens other than Permitted Liens.  Schedule 4.14
lists, as of the date hereof, all real property used by any Credit Party,
indicating in each case the identity of the owner, the address of the property,
the nature of use of the premises and the nature of such interest (including
whether such interest is a license, leasehold or fee ownership interest).

 

4.15                        Intellectual Property.  Each Consolidated Entity
owns, or has the right to use, all Intellectual Property reasonably necessary
for it to conduct its business as currently conducted.  Except as disclosed in
the most recent Form 10-K filed by the Borrower, no claim has been asserted or
is pending by any Person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does any Credit Party know of any such claim, and, to the
knowledge of each Credit Party, the use of such Intellectual Property by does
not infringe on the rights of any Person.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

33

--------------------------------------------------------------------------------


 

4.16                        Insurance.  The assets, properties and business of
the Credit Parties are insured against such hazards and liabilities, under such
coverages and in such amounts, as are customarily maintained by prudent
companies similarly situated and under policies issued by insurers of recognized
responsibility.

 

4.17                        Material Contracts.  To the knowledge of the
Borrower, each Material Contract is in full force and effect and is enforceable
by each Consolidated Entity that is a party thereto in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws, statutes or rules of general
application affecting the enforcement of creditor’s rights or general principles
of equity, and no Consolidated Entity or, to the knowledge of any Consolidated
Entity, any other party thereto is in material breach of or default under any
Material Contract or has given notice of termination or cancellation of any
Material Contract.

 

4.18                        ERISA.

 

(a)                                 The Borrower and each member of the
Controlled Group have fulfilled their obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan.  The Borrower and
each member of the Controlled Group are in compliance in all material respects
with the presently applicable provisions of ERISA and the Code, and have not
incurred any liability to the PBGC or a Plan under Title IV of ERISA.

 

(b)                                 Neither the Borrower nor any member of the
Controlled Group has incurred any withdrawal liability with respect to any
Multiemployer Plan under Title IV of ERISA, and no such liability is expected to
be incurred.

 

(c)                                  Neither the Borrower nor any member of the
Controlled Group has participated in a prohibited transaction, as defined in
Section 406 of ERISA or Section 4975(c) of the Code, which is reasonably
expected to subject either the Borrower or a member of the Controlled Group to
any material civil penalty under ERISA or material tax under the Code.

 

4.19                        Labor Relations.  No Consolidated Entity is engaged
in any unfair labor practice within the meaning of the National Labor Relations
Act of 1947.  There is (i) no unfair labor practice complaint before the
National Labor Relations Board, or grievance or arbitration proceeding arising
out of or under any collective bargaining agreement, pending or, to the
knowledge of any Credit Party, threatened, against any Consolidated Entity;
(ii) no strike, lock-out, slowdown, stoppage, walkout or other labor dispute
pending or, to the knowledge of any Credit Party, threatened, against any
Consolidated Entity; (iii) to the knowledge of any Credit Party, no petition for
certification or union election or union organizing activities taking place with
respect to any Consolidated Entity; and (iv) no collective bargaining agreement
or Multiemployer Plan covering the employees of any Consolidated Entity.

 

4.20                        No Default.  No Default has occurred and is
continuing.

 

4.21                        First Priority Liens.  As of the Purchase Date,
subject to completion of the items set forth in Section 5.13, the filing of
financing statements in the appropriate form in the jurisdictions of
organization of the Credit Parties, the filing of grants of security interests
with

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

34

--------------------------------------------------------------------------------


 

the U.S. Patent and Trademark Office or the U.S. Copyright Office, as
applicable, and the delivery of collateral as required pursuant to Section 4.4
of the Security Agreement, except for Permitted Liens, this Agreement, together
with the Security Documents, will create valid, perfected, first-priority
security interests in such of the collateral in which a security interest can be
perfected under Article 9 of the UCC by the filing or by possession thereof or
by the actions taken pursuant to Section 5.13, in each case enforceable against
the Credit Parties and securing the payment of all obligations purported to be
secured thereby.

 

4.22                        OFAC; Anti-Terrorism Laws.

 

(a)                                 Neither the Borrower nor any Affiliate of
the Borrower (i) is a Sanctioned Person, (ii) has more than 10% of its assets in
Sanctioned Countries or (iii) derives more than 10% of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any Note hereunder will be used directly
or indirectly to fund any operations in, finance any investments or activities
in or make any payments to, a Sanctioned Person or a Sanctioned Country.

 

(b)                                 Each Consolidated Entity is in compliance in
all material respects with the PATRIOT Act.  No part of the proceeds of the
Notes hereunder will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Until payment in full of all Obligations (other than contingent indemnification
obligations), the Borrower will, and will cause its Subsidiaries to:

 

5.1                               Financial and Business Information.  Deliver
to the Purchasers:

 

(a)                                 Within 45 days after the close of each
fiscal quarter (excluding the last fiscal quarter of each fiscal year) of the
Consolidated Entities commencing with the fiscal quarter ending June 30, 2015, a
consolidated balance sheet of the Consolidated Entities as of the close of such
fiscal quarter and consolidated statements of income and cash flows for the
Consolidated Entities for the fiscal quarter then ended and for that portion of
the fiscal year then ended, including the notes to each, all in reasonable
detail setting forth in comparative form the corresponding figures for the
corresponding period or periods of (or in the case of the balance sheet, as of
the end of) the preceding fiscal year, certified by the Borrower’s present or
chief financial officer as presenting fairly in all material respects the
financial condition and results of operations of the Consolidated Entities on a
consolidated basis in accordance with GAAP consistently applied, subject only to
audit and year-end adjustments and the absence of footnotes;

 

(b)                                 Within 90 days after the close of each
fiscal year of the Consolidated Entities, an audited consolidated balance sheet
of the Consolidated Entities as of the close of such fiscal year and audited
consolidated statements of income and cash flows for the Consolidated Entities
for

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

35

--------------------------------------------------------------------------------


 

the fiscal year then ended, including the notes to each, all in reasonable
detail setting forth in comparative form the corresponding figures for the
preceding fiscal year, accompanied by a report thereon by such certified public
accountant containing an opinion that is not qualified with respect to scope
limitations imposed by the Consolidated Entities to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied; and

 

(c)                                  Within a reasonable time, upon any
Purchaser’s request, such other information about the financial condition and
operations of the Consolidated Entities as the Purchasers may from time to time
reasonably request.

 

Any financial statement, report or notice required to be furnished pursuant to
this Section 5.1 shall be deemed to have been furnished on the date on which
and, provided such date is within the period specified, such requirement will be
satisfied if, the Borrower files a form, report or other document with the SEC
that contains such financial statement or report required hereunder and any
officer certification requirement pursuant to this Section 5.1 with regards to
any financial statements shall be satisfied if the Borrower files with the SEC
the certifications required by Section 906 of the Sarbanes-Oxley Act of 2002
with respect to such financial statements.

 

5.2                               Notice of Certain Events.

 

(a)                                 Promptly upon obtaining knowledge thereof,
give notice in writing to the Purchasers of:

 

(i)                                     Any Default;

 

(ii)                                  The occurrence of any circumstance, event
or condition that has resulted in, or could reasonably be expected to result in,
a Material Adverse Effect;

 

(iii)                               All claims, litigation, arbitration, or
administrative or regulatory proceedings that are instituted or threatened
against any Consolidated Entity and of a type that would need to be reported in
a Form 8-K, 10-K or 10-Q filed with the SEC pursuant to the Securities Act or
any notice of alleged infringement received by any Credit Party related to
material Intellectual Property of any Credit Party;

 

(iv)                              The receipt of any complaint, notifications or
other material correspondence from any Regulatory Agency in the United States,
limiting, suspending or revoking any Regulatory Approval or otherwise materially
restricting the manufacture or sale of any Material Product;

 

(v)                                 The creation or acquisition by any
Consolidated Entity of any Excluded Subsidiary or Excluded Foreign Subsidiary;
and

 

(vi)                              Any circumstance, event or condition that has
resulted in, or would reasonably be expect to result in, (A) within the United
States a recall of any Material

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

36

--------------------------------------------------------------------------------


 

Product or (B) a material default or event of default under, or the termination
or cancellation outside the ordinary course of business of, any Material
Contract.

 

(b)                                 Give notice in writing to the Purchasers of
any Major Transaction at least [***] prior to the anticipated effective date for
such Major Transaction, which notice shall (i) provide reasonable detail with
respect to the terms of the transactions pursuant to which such Major
Transaction is to be effected, (ii) specify whether such Major Transaction is a
Permissible Change of Control and (iii) if such Major Transaction is a
Permissible Change of Control, contain a certification from an authorized
officer of the Borrower certifying that the requirements for a Permissible
Change of Control have been met or would reasonably be expected to be met,
including providing such supporting documentation thereof as may be reasonably
requested by the Collateral Agent or the Required Purchasers; provided, that if
such Major Transaction is not publicly announced in time for the Borrower to
comply with the foregoing notice requirement, the Borrower shall give the
Purchasers notice of such Major Transaction no later than two days following the
public announcement thereof but in no event less than 10 calendar days prior to
the effective date of such Major Transaction.

 

Any notice required to be furnished pursuant to Section 5.2(a) shall be deemed
to have been furnished on the date on which and, provided such date is within
the period specified, such requirement will be satisfied if, the Borrower files
a form, report or other document with the SEC that contains such financial
statement or report required hereunder.

 

Notwithstanding anything set forth above to the contrary, if any notice required
to be furnished pursuant to Section 5.2(a) contains material non-public
information (any such notice, a “5.2(a) Notice”), the Borrower, instead of
delivering such 5.2(a) Notice to all the Purchasers, shall promptly deliver such
5.2(a) Notice to each Purchaser that is not a Restricted Purchaser and promptly
notify each Restricted Purchaser in writing or orally that the Borrower desires
to deliver to such Restricted Purchaser a 5.2(a) Notice.  Within five Business
Days of receipt of such notification, the Restricted Purchaser may either
(i) refuse the delivery of such 5.2(a) Notice, in which case the Borrower’s
obligations under Section 5.2(a) with respect to such 5.2(a) Notice and such
Restricted Purchaser shall be deemed satisfied, or (ii) enter into good faith
negotiations with the Borrower to agree the time period within which the
Borrower will make the material non-public information contained in such
5.2(a) Notice publicly available by including such information in a filing with
the SEC.  If the Borrower and such Restricted Purchaser agree on such time
period, the Borrower shall promptly deliver to such Restricted Purchaser such
5.2(a) Notice and shall include the applicable material non-public information
in a public filing with the SEC within such agreed to time period.  The failure
to agree on such time period will be deemed to satisfy Borrower’s obligations
under Section 5.2(a) with respect to such 5.2(a) Notice and such Restricted
Purchaser.

 

5.3                               Existence; Maintenance of Properties. 
(i) Except as permitted under Section 6.1, maintain and preserve in full force
and effect its legal existence, its good standing under the laws of the
jurisdiction of its incorporation or formation, as the case may be, and its
qualification to do business in every other jurisdiction where the nature of its
business or its properties makes such qualification necessary (except where the
failure to be so qualified or licensed could not reasonably be expected to have
a Material Adverse Effect); and (ii) maintain all material tangible properties
in good working order and condition (normal wear and tear and damage by casualty

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

37

--------------------------------------------------------------------------------


 

excepted) and from time to time make all necessary repairs to and renewals and
replacements of such properties, except to the extent that any of such
properties are obsolete or are being replaced or, in the good faith judgment of
the Borrower, are no longer useful or desirable in the conduct of the business.

 

5.4                               Compliance with Law.  (i) Comply with all
material federal, state, local and foreign laws, regulations and orders
applicable to any Credit Party or its assets, including all Environmental Laws,
(ii) obtain and maintain any and all material licenses, permits, franchises,
Governmental Authorizations, Intellectual Property or other rights necessary for
the ownership of its properties and the advantageous conduct of its business and
as may be required from time to time by applicable law and (iii) maintain each
material Regulatory Approval necessary to sell a Material Product within the
United States, except in the case of (i) or (ii) where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

 

5.5                               Payment of Obligations.  (i) Pay, discharge or
otherwise satisfy at or before maturity all liabilities and obligations as and
when due (subject to any applicable subordination, grace and notice provisions),
except to the extent failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect; and (ii) pay when
due all material taxes, assessments and other governmental charges imposed upon
it or its assets, franchises, business, income or profits before any penalty or
interest accrues thereon, and all claims (including claims for labor, services,
materials and supplies) for sums that by law might be secured by a Lien (other
than a Permitted Lien) or charge upon any of its assets other than any tax,
assessment or charge that is being diligently contested in good faith for which
adequate reserves have been established in accordance with GAAP.

 

5.6                               Maintenance of Books and Records; Inspection. 
Maintain proper books of accounts and records and enter therein complete and
accurate entries and records of all of its transactions in accordance with GAAP
and give representatives of the Purchasers access thereto during normal business
hours upon not less than five Business Days’ notice (but no more than once
annually unless an Event of Default has occurred and is continuing), including
permission to (i) examine, copy and make abstracts from any such books and
records or other information reasonably requested by any Purchaser from time to
time and (ii) communicate directly with any Consolidated Entity’s officers or
accountants with respect to the business, financial conditions and other affairs
of any Consolidated Entity.

 

5.7                               Maintenance of Insurance.  At its own cost,
obtain and maintain insurance against (i) loss, destruction or damage to its
properties and business of the kinds and in the amounts customarily insured
against by corporations with established reputations engaged in the same or
similar business as the Credit Parties and (ii) public liability and third-party
property damage of the kinds and in the amounts customarily insured against by
companies with established reputations engaged in the same or similar business
as the Credit Parties.  All such policies shall be (x) issued by financially
sound and reputable insurers, and (y) after the time period set forth in
Section 5.13(c), name the Collateral Agent as an additional insured and, where
applicable, as loss payee under a lender loss payable endorsement reasonably
satisfactory to the Collateral Agent and provide for [***] written notice to the
Collateral Agent before such policy is altered or canceled.  After the time
period set forth in Section 5.13(c), all of the insurance policies

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

38

--------------------------------------------------------------------------------


 

required hereby shall be evidenced by one or more certificates of insurance
delivered to the Purchasers by the Borrower as the Collateral Agent may
otherwise reasonably request from time to time.  If an Event of Default has
occurred and is continuing, in the event of casualty loss with respect to any
collateral granted under the Security Documents, the Collateral Agent, as
mortgagee, loss payee or additional insured, as appropriate to the policy, may
make proof of loss if not made promptly by the Credit Parties, and each
insurance company concerned shall hereby be authorized and directed to make
payment for such loss directly to the Collateral Agent instead of to any Credit
Party and the Collateral Agent jointly.

 

5.8                               ERISA.

 

(a)                                 Cause each member of its Controlled Group to
comply in all material respects with ERISA and the Code and the regulations and
requirements of the PBGC, except where the necessity of such compliance is being
contested in good faith through appropriate proceedings.

 

(b)                                 Cause each member of its Controlled Group to
make timely payment of contributions required to meet the minimum funding
standards set forth in ERISA and the Code with respect to any Plan, and not take
any action or fail to take action the result of which action or inaction could
be a material liability for the Borrower or a member of the Controlled Group to
the PBGC or a Multiemployer Plan.  Neither the Borrower nor a member of the
Controlled Group will participate in a prohibited transaction, as defined in
Section 406 of ERISA or Section 4975(c) of the Code that is reasonably expected
to subject either the Borrower or a member of the Controlled Group to any
material civil penalty under ERISA or material tax under the Code.

 

5.9                               Creation or Acquisition of Subsidiaries.  If
the Borrower or any of its Subsidiaries at any time creates or acquires a
Subsidiary (other than an Excluded Subsidiary and subject to Section 5.9(c) in
the case of any Excluded Foreign Subsidiary) or if any Excluded Subsidiary or
Excluded Foreign Subsidiary fails to qualify as such any time after its creation
or acquisition:

 

(a)                                 Concurrently with (and in any event within
[***] (or [***] in the event of a Foreign Subsidiary) or in either case such
later date as may be agreed upon by the Collateral Agent, after) the creation or
direct or indirect acquisition by the Borrower thereof or failure thereof to so
qualify, (i) each such Subsidiary will execute and deliver to the Collateral
Agent and the Purchasers (A) a joinder to the Guaranty in form and substance
satisfactory to the Collateral Agent (B) a joinder to the Security Agreement and
an IP Security Agreement in form and substance satisfactory to the Collateral
Agent and (C) a Mortgage with respect to any owned interests of such Subsidiary
in real property having a value in excess of [***] and (ii) the Borrower will,
or will cause the parent Subsidiary that owns the Capital Stock of such
Subsidiary to, execute and deliver to the Collateral Agent an amendment or
supplement to the Security Agreement pursuant to which all of the Capital Stock
of such Subsidiary shall be pledged to the Collateral Agent, together with the
certificates, if any, evidencing such Capital Stock, along with undated stock
powers duly executed in blank;

 

(b)                                 Concurrently with (and in any event within
[***] (or [***] in the event of a Foreign Subsidiary) or in either case such
later date as may be agreed upon by the Collateral Agent, after) the creation or
direct or indirect acquisition by the Borrower thereof or failure thereof to so
qualify, the Borrower will deliver to the Collateral Agent and the Purchasers:

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

39

--------------------------------------------------------------------------------


 

(i)                                     a written legal opinion of counsel to
such Subsidiary addressed to the Collateral Agent and the Purchasers, in form
and substance reasonably satisfactory to the Required Purchasers;

 

(ii)                                  (A) a copy of the articles or certificate
of incorporation, certificate of formation or other organizational document of
such Subsidiary, certified as of a date that is acceptable to the Collateral
Agent by the Secretary of State (or comparable Governmental Authority) of its
jurisdiction of organization, (B) a copy of the bylaws, operating agreement or
similar governing document of such Subsidiary, certified on behalf of such
Subsidiary as of a date that is reasonably acceptable to the Collateral Agent by
the secretary or an assistant secretary of such Subsidiary, (C) an original
certificate of good standing (or equivalent certification if available in the
case of a Subsidiary that is organized in a jurisdiction outside the United
States) for such Subsidiary issued by the Secretary of State (or comparable
Governmental Authority) of its jurisdiction of organization and (D) copies of
resolutions adopted by the board of directors (or similar governing body) of
such Subsidiary authorizing the execution, delivery and performance of the
agreements, documents and instruments executed pursuant to Section 5.9(a),
certified on behalf of such Subsidiary by the secretary or an assistant
secretary of such Subsidiary (or equivalent officer), all in form and substance
reasonably satisfactory to the Collateral Agent;

 

(iii)                               a report of Uniform Commercial Code
financing statement, tax and judgment lien searches (or equivalent searches to
the extent available for jurisdictions outside the United States) performed
against such Subsidiary in each jurisdiction in which such Subsidiary is
incorporated or organized, has a place of business or maintains any assets,
which report shall show no Liens on its assets (other than Permitted Liens);

 

(iv)                              a certificate of the secretary or an assistant
secretary (or equivalent officer) of such Subsidiary as to the incumbency and
signature of the officers executing agreements, documents and instruments
executed pursuant to Sections 5.9(a) and 5.9(b);

 

(v)                                 evidence satisfactory to the Required
Purchasers that no Default or Event of Default shall exist immediately before or
after the creation or acquisition of such Subsidiary or be caused thereby; and

 

(vi)                              a certificate executed by the secretary or an
assistant secretary of each of the Borrower and such Subsidiary, which shall
constitute a representation and warranty by the Borrower and such Subsidiary as
of the date of the creation or acquisition of such Subsidiary that all
conditions contained in this Agreement and each other Credit Document to such
creation or acquisition have been satisfied, in form and substance reasonably
satisfactory to the Collateral Agent;

 

(c)                                  Notwithstanding the foregoing provisions of
this Section 5.9, with respect to any Excluded Foreign Subsidiary, (i) no
Capital Stock of such Excluded Foreign Subsidiary will be required to be pledged
except to the extent (and only to the extent) that both (y) such Excluded
Foreign Subsidiary is not a Subsidiary of another Excluded Foreign Subsidiary
and (z) such pledge does not exceed 65% of the total combined voting power of
all outstanding classes of

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

40

--------------------------------------------------------------------------------


 

Capital Stock of such Excluded Foreign Subsidiary entitled to vote (within the
meaning of Section 1.956-2(c)(2) of the Treasury Regulations), and (ii) such
Excluded Foreign Subsidiary will not be required to become a Subsidiary
Guarantor.

 

5.10                        Name Change.  In the case of a Credit Party, notify
the Collateral Agent at least 30 days prior to the effective date of any change
of its name.  The Credit Parties hereby authorize any required amended or new
UCC financing statements and other documents necessary to maintain and continue
the perfected security interests of the Purchasers in all of its collateral
granted under the Security Documents and agree to take such other actions and
execute such documents as the Purchasers shall reasonably require as a result of
any change in the name of a Credit Party.

 

5.11                        OFAC, PATRIOT Act Compliance.  Refrain from doing
business in a Sanctioned Country or with a Sanctioned Person in violation of the
economic sanctions of the United States administered by OFAC and provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Purchasers in order to assist the Purchasers in
maintaining compliance with the PATRIOT Act.

 

5.12                        Further Assurances.  Execute, acknowledge and
deliver, or cause to be executed, acknowledged or delivered, any and all such
further assurances and other agreements or instruments, and take or cause to be
taken all such other action, as shall be reasonably necessary from time to time
to give full effect to the Credit Documents and the transactions contemplated
thereby.  Notwithstanding anything to the contrary herein or in any other Credit
Document, no Credit Party shall have any obligation to (A) enter into control
agreements with respect to any security interest or lien in any Excluded
Account, (B) perfect any security interest or lien in any intellectual property
in any jurisdiction other than in the United States, (C) to obtain any landlord
waivers, estoppels or collateral access letters (other than with regards to the
corporate headquarters of the Borrower or to the extent required pursuant to
Section 4.9 of the Security Agreement), provided that no such waiver, estoppel
or collateral access letter shall be required if, after using commercially
reasonable efforts, the Credit Party are unable to obtain such waiver, estoppel
or collateral access letter, (D) perfect a security interest in any letter of
credit rights, other than the filing of a UCC financing statement, or
(E) delivery any leasehold mortgages with regards to leased property.

 

5.13                        Post-Closing Obligations.  The Borrower will use
commercially reasonable efforts to deliver to the Collateral Agent and the
Purchasers (in form and substance satisfactory to the Required Purchasers), as
soon as practicable following the date hereof, but in any event not later than
the dates set forth below (it being understood and agreed that the Required
Purchasers, in their sole discretion, may extend the time period allowed for
delivery of any such item):

 

(a)                                 within [***], Deposit Account Control
Agreements with respect to the deposit accounts listed (or required to be
listed) on Annex G to the Security Agreement and control agreements with respect
to securities accounts listed on Annex H to the Security Agreement, in each case
other than Excluded Accounts and Excluded Securities Accounts (as defined in the
Security Agreement) (and for the avoidance of doubt, nothing contained in this
Section shall be deemed to waive any of the provisions of Section 4.7 of the
Security Agreement);

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

41

--------------------------------------------------------------------------------


 

(b)                                 within [***], the Landlord Agreement, duly
completed and executed by each of the parties thereto; and

 

(c)                                  within [***] of the Purchase Date, evidence
that all of the requirements of Section 5.7 have been satisfied, including
receipt of certificates of insurance evidencing the insurance coverages required
thereunder and naming the Collateral Agent as loss payable or additional
insured, as its interests may appear.

 

ARTICLE VI

 

NEGATIVE COVENANTS

 

Until payment in full of all Obligations (other than contingent indemnification
obligations), the Borrower will not, and will cause its Subsidiaries (excluding
Depo DR, other than for purposes of Section 6.9) to not:

 

6.1                               Liquidate; Merger.  Liquidate, or merge or
consolidate with any Person, except that (i) any Consolidated Entity that is not
a Credit Party may liquidate or dissolve, (ii) any Consolidated Entity may merge
or consolidate with another Person in connection with a Major Transaction, and
(iii) if not in connection with a Major Transaction, (A) the Borrower may merge
or consolidate with another Person so long as the Borrower is the surviving
corporation, and (B) any Consolidated Entity other than the Borrower may merge
or consolidate with any other Person so long as either (x) the surviving entity
is a Subsidiary of the Borrower and if such Consolidated Entity was a Credit
Party (or required by this Agreement to be a Credit Party), the surviving Person
of such merger or consolidation is a Credit Party (or will become a Credit Party
within the time periods required under Section 5.9), or (y) such merger or
consolidation is effected in connection with a disposition (including any Asset
Disposition) of such Consolidated Entity not otherwise prohibited under this
Agreement following which such Consolidated Entity ceases to be a Consolidated
Entity.

 

6.2                               Indebtedness.  Directly or indirectly issue,
assume, create, incur or suffer to exist any Indebtedness, except for:

 

(i)                                     Indebtedness of the Credit Parties in
favor of the Collateral Agent and the Purchasers incurred under the Credit
Documents;

 

(ii)                                  Indebtedness existing as of the date
hereof and described in Schedule 6.1 and any renewals, replacements,
refinancings or extensions of any such Indebtedness that do not increase the
outstanding principal amount thereof (other than by an amount equal to accrued
and unpaid interest and premium thereon, including tender premium, and any
underwriting discounts, fees, commissions and expenses associated with such
renewal, replacement, refinancings and extensions) or result in an earlier final
maturity date or decreased weighted average life thereof;

 

(iii)                               Capital Lease Obligations and purchase money
Indebtedness of the Borrower or any Subsidiary thereof incurred solely to
finance the acquisition, installation, construction or improvement of any
equipment, real property or other fixed assets (and any renewals, replacements,
refinancings or extensions thereof); provided that all such

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

42

--------------------------------------------------------------------------------


 

Indebtedness does not exceed [***] in aggregate principal amount outstanding at
any time;

 

(iv)                              Indebtedness for borrowed money to a Person
that is not an Affiliate of a Consolidated Entity under a working capital or
revolving credit facility that is secured solely by accounts receivables and
inventory of the Consolidated Entities (and the products and proceeds thereof);
provided, that (A) all such Indebtedness is on customary market terms, including
with respect to the interest rate thereon (B) each provider of such Indebtedness
shall have entered into an intercreditor agreement with the Collateral Agent on
terms reasonably satisfactory to the Collateral Agent, and (C) the aggregate
principal amount outstanding at any time under all such Indebtedness does not
exceed (x) if the maximum borrowing availability under the documentation
governing all such Indebtedness is less than or equal to [***] , [***] of the
accounts receivables and inventory of the Consolidated Entities (determined on a
consolidated basis in accordance with GAAP), (y) if the maximum borrowing
availability under the documentation governing all such Indebtedness is greater
than [***] but less than or equal to [***],[***] of the accounts receivables and
inventory of the Consolidated Entities (determined on a consolidated basis in
accordance with GAAP), and (z) if the maximum borrowing availability is greater
than [***], [***] of the accounts receivables and inventory of the Consolidated
Entities (determined on a consolidated basis in accordance with GAAP);

 

(v)                                 Indebtedness of the Borrower or any
Subsidiary under Hedge Agreements entered into in the ordinary course of
business to manage existing or anticipated interest rate or foreign currency
risks and not for speculative purposes;

 

(vi)                              Indebtedness of the Borrower or any Subsidiary
thereof incurred in the ordinary course of business in respect of
(A) performance, bid and surety bonds and completion guarantees, or (B) surety
(or similar) bonds, letters of credit and performance bonds obtained solely in
connection with workers’ compensation obligations of the Consolidated Entities;

 

(vii)                           unsecured loans and advances (A) by the Borrower
or any Subsidiary to any Subsidiary Guarantor, (B) by any Subsidiary to the
Borrower and (C) by any Credit Party to any Subsidiary that is not a Credit
Party; provided, that in the case of this clause (C) such loans and advances are
permitted under Section 6.4(vi) or 6.4(xvii);

 

(viii)                        Indebtedness of Subsidiaries that are not
Subsidiary Guarantors (other than Depo DR) not to exceed [***] in aggregate
principal amount outstanding at any time;

 

(ix)                              letters of credits, banker’s acceptances and
other similar instruments incurred in the ordinary course of business, which may
be secured by cash and Cash Equivalents, not to exceed [***] in aggregate
principal amount outstanding at any time;

 

(x)                                 Indebtedness of any Future Acquisition
Subsidiary that is assumed or incurred in connection with the related Permitted
Acquisition (which Indebtedness may be secured by Lien that are senior to the
Liens hereunder); provided that (A) neither the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

43

--------------------------------------------------------------------------------


 

Borrower nor any other Subsidiary of the Borrower shall be in any way obligated
with respect to such Indebtedness; and (B) the holder(s) or the agent for the
holders of such Indebtedness shall have entered into an intercreditor agreement
with the Collateral Agent, on terms reasonably satisfactory to the Collateral
Agent;

 

(xi)                              the Convertible Notes;

 

(xii)                           other unsecured Indebtedness of the Borrower in
the form of senior or subordinated convertible notes; provided, that such
Indebtedness does not have a maturity date, or provide for any scheduled payment
of principal (or scheduled redemption date), earlier than 91 calendar days after
the Maturity Date;

 

(xiii)                        Deferred Acquisition Consideration not relating to
the Acquisition, any acquisition consummated prior to the date hereof or a
Permitted Acquisition in an amount not to exceed [***] at any time; and

 

(xiv)                       ACH Indebtedness and Indebtedness owed in respect of
business credit card programs and any netting services, overdrafts and related
liabilities arising from treasury, depository and cash management services;

 

(xv)                          Obligations of Depo DR under the [***];

 

(xvi)                       Indebtedness consisting of (i) the financing of
insurance premiums with the providers of such insurance or their affiliates or
(ii) take-or-pay obligations contained in supply agreements, in each case, in
the ordinary course of business;

 

(xvii)                    Indebtedness incurred in connection with judgments,
decrees, attachments or awards that do not constitute an Event of Default;

 

(xviii)                 Indebtedness in the form of an intercompany note issued
in connection with a Permitted Acquisition involving a tender offer followed by
a short form merger (i.e. a statutory short form merger that requires no further
approvals to consummate); provided that (i) such short form merger is
consummated within five Business Days of the incurrence of such Indebtedness and
(ii) not later than three Business Days after consummation of the related short
form merger, such Indebtedness (x) is extinguished or retired or (y) otherwise
becomes a permitted Investment; and

 

(xix)                       guarantees of Indebtedness otherwise permitted
hereunder except for Indebtedness permitted under Sections 6.2(viii), 6.2(x) and
6.2(xv).

 

6.3                               Liens and Encumbrances.  Create, assume or
suffer to exist any Lien in or on any of its property, real or personal, whether
now owned or hereafter acquired, except for (collectively, the “Permitted
Liens”):

 

(i)                                     Liens in favor of the Collateral Agent
or the Purchasers created by or otherwise existing under or in connection with
the Credit Documents;

 

(ii)                                  Liens in existence as of the date hereof
and set forth on Schedule 6.3;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

44

--------------------------------------------------------------------------------


 

(iii)                               Liens securing Indebtedness permitted under
Section 6.2(iii); provided that (A) the amount of the Indebtedness secured by
such Lien shall not exceed 100% of the cost to the Consolidated Entities of
acquiring, constructing, installing and/or improving the property and any other
assets then being financed solely by the same financing sources and (B) any such
Lien shall not encumber any other property of any Consolidated Entity except
assets then being financed solely by the same financing sources;

 

(iv)                              Liens securing Indebtedness permitted under
Section 6.2(iv); provided that (A) any such Lien shall attach only to the
accounts receivables and inventory of the Credit Parties (and the products and
proceeds thereof), and (B) the Collateral Agent shall have a second-priority
lien on all such accounts receivables and inventory (and the products and
proceeds thereof);

 

(v)                                 Liens and other credit support provided in
respect of Indebtedness permitted under Section 6.2(v); provided, that any such
Lien shall attach only to cash and Cash Equivalents;

 

(vi)                              Liens securing Indebtedness permitted under
Section 6.2(ix); provided that any such Lien shall attach only to the cash and
Cash Equivalents of the Consolidated Entities pledged to secure such
Indebtedness;

 

(vii)                           Liens securing Indebtedness permitted under
Section 6.2(x), provided (A) any such Lien shall have attached prior to or
substantially concurrently with the related Permitted Acquisition, (B) such
Liens shall attach only to the assets of the Future Acquisition Subsidiary
incurring such Indebtedness, and (C) the Collateral Agent shall have a second
lien on all such assets securing such Indebtedness;

 

(viii)                        Liens arising under the [***];

 

(ix)                              Liens imposed by mandatory provisions of law
of landlords, carriers, warehousemen, bailees, mechanics and materialmen
incurred in the ordinary course of business for sums that are (A) not yet more
than 30 days past due or (B) being contested in good faith by appropriate
proceedings;

 

(x)                                 Liens (other than those imposed by ERISA)
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, insurance, surety bonds, or other obligations of a like nature or to
secure the performance of letters of credit, banker’s acceptances, bids,
tenders, statutory obligations, leases and contracts (other than for borrowed
money) entered into in the ordinary course of business;

 

(xi)                              Liens for current taxes, assessments or other
governmental charges that are not delinquent or remain payable without any
penalty or that are being contested in good faith and with due diligence by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

45

--------------------------------------------------------------------------------


 

(xii)                           Liens of judgments, execution, attachment or
similar process that do not constitute an Event of Default under Section 7.1(i);

 

(xiii)                        (A) customary banker’s liens and rights of setoff,
revocation, refund or chargeback under deposit agreements with financial
institutions where any Credit Party maintains deposits or investments` in the
ordinary course of business, and (B) customary Liens incurred to secure ACH
Indebtedness, business credit card programs, and netting services, overdrafts
and related liabilities arising from treasury, depositary and cash management
services;

 

(xiv)                       Liens arising under Article 4 of the UCC on items in
collection and documents and proceeds related thereto;

 

(xv)                          with respect to any real property occupied by any
Credit Party, (i) all survey exceptions, easements, rights of way, reservations,
licenses, encroachments, variations and similar restrictions, charges and
encumbrances on title that do not secure monetary obligations and do not
materially impair the use of such property for its intended purposes or the
value thereof and (ii) any other Lien or exception to coverage described in
mortgagee policies of title insurance issued in favor of, and accepted by, the
Collateral Agent;

 

(xvi)                       Liens on property (including Capital Stock) existing
at the time of acquisition of the property by a Consolidated Entity; provided,
that such Liens were in existence prior to such acquisition and not incurred in
contemplation of, such acquisition;

 

(xvii)                    Liens on insurance policies, premiums and proceeds
thereof, or other deposits, to secure insurance premium financings with respect
to unearned premiums and other liabilities to insurance carriers;

 

(xviii)                 Liens on cash, Cash Equivalents or other property
arising in connection with the defeasance, discharge or redemption of
Indebtedness not otherwise prohibited by Section 6.5(b);

 

(xix)                       Liens on specific items of inventory or other goods
(and the proceeds thereof) of the Consolidated Entities securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

 

(xx)                          Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business;

 

(xxi)                       Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business;

 

(xxii)                    Liens in the nature of the right of setoff in favor of
customers, suppliers and service providers to contractual agreements with the
Consolidated Entities in the ordinary course of business;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

46

--------------------------------------------------------------------------------


 

(xxiii)                 Liens on processing or manufacturing equipment or
inventory of the Consolidated Entities granted in the ordinary course of
business to the Consolidated Entities’ supplier at which such equipment or
inventory is located;

 

(xxiv)                any encumbrance or restriction (including put and call
arrangements) with respect to Capital Stock of any joint venture, minority
investment or similar arrangement otherwise permitted hereunder pursuant to any
joint venture, shareholders, investor rights or similar agreement;

 

(xxv)                   Liens (i) consisting of deposits or advances made by any
Consolidated Entity in connection with any letter of intent or purchase
agreement in respect of any Permitted Acquisition or Investment permitted under
this Agreement or (ii) consisting of an option or agreement to dispose of any
property permitted to be sold pursuant to this Agreement;

 

(xxvi)                leases, subleases, licenses or sublicenses granted to
third parties (a) entered into in the ordinary course of business which do not
materially interfere with the conduct of the business of the Consolidated
Entities, or (b) that are not otherwise prohibited by this Agreement;

 

(xxvii)             ground leases in respect of real property on which
facilities owned or leased by any of the Consolidated Entities are located and
other Liens affecting the interest of any landlord (and any underlying landlord)
of any real property leased by any Consolidated Entity;

 

(xxviii)   any interest or title of a lessor or licensor under any lease,
sublease, license or sublicense entered into by any Consolidated Entity
(A) existing on the date hereof (but not created in contemplation hereof),
(B) entered into in the ordinary course of its business or (C) entered into in
connection with a Permitted Acquisition;

 

(xxix)                Liens on deposits or other amounts held in escrow to
secure payments (contingent or otherwise) payable by any Consolidated Entity
with respect to the settlement, satisfaction, compromise or resolution or
judgments, litigation, arbitration or other disputes; and

 

(xxx)                   Liens to secure Indebtedness permitted under
Section 6.2(xviii) to the extent applicable corporate law requires such
Indebtedness to be secured; provided, that any such Liens are released within
three Business Days of the consummation of the related short form merger.

 

6.4                               Investments.  Purchase, own, invest in or
otherwise acquire, directly or indirectly, any Indebtedness or Capital Stock of
any other Person, or purchase or otherwise acquire or license any portion of the
assets, business or properties of another Person, or make or permit to exist any
loans, advances or extensions of credit to, or any investment in cash or by
delivery of property in, any Person (collectively, “Investments”), except for:

 

(i)                                     Investments consisting of cash and Cash
Equivalents;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

47

--------------------------------------------------------------------------------


 

(ii)                                  Investments consisting of the extension of
trade credit, the creation of prepaid expenses, payroll and travel advances, and
the purchase of inventory, supplies, equipment and other assets, and licenses,
in each case by the Consolidated Entities in the ordinary course of business;

 

(iii)                               Investments of the Borrower or any
Subsidiary under Hedge Agreements entered into in the ordinary course of
business to manage existing or anticipated interest rate or foreign currency
risks and not for speculative purposes;

 

(iv)                              Investments existing as of the date hereof in
Subsidiaries;

 

(v)                                 Investments made after the date hereof in
Credit Parties (other than a Future Acquisition Subsidiary);

 

(vi)                              Investments made after the date hereof (A) by
Credit Parties in Subsidiaries that are not Credit Parties or Future Acquisition
Subsidiaries made after the Closing Date in an aggregate amount not exceeding
[***] at any time outstanding for all such Investments and (B) by Subsidiaries
that are not Credit Parties in other Consolidated Entities;

 

(vii)                           Permitted Acquisitions;

 

(viii)                        Guarantees permitted under Section 6.2(xix);

 

(ix)                              Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(x)                                 Investments made as a result of the receipt
of non-cash consideration from any disposition of assets to third parties;
provided that no more than [***] of the consideration for any Asset Disposition
shall consist of non-cash consideration (other than consideration arising from
the assumption of liabilities);

 

(xi)                              Investments consisting of forward purchase,
call option and accelerated share repurchase and other equity derivative
transactions permitted under Section 6.5;

 

(xii)                           Investments to the extent the consideration paid
therefor consists of Qualified Capital Stock of the Borrower and Investments
with the proceeds of a substantially concurrent offering of Qualified Capital
Stock of the Borrower;

 

(xiii)                        Investments of any Person in existence at the time
such Person becomes a Subsidiary; provided that such Investment was not made in
connection with or anticipation of such Person becoming a Subsidiary;

 

(xiv)                       Payments, licenses, advances of expenses and
acquisitions of Intellectual Property in connection with (A) research,
development and other commercialization agreements or arrangements relating to
the Material Products (or new formulation thereof) and any other product or
medical device (or new formulation thereof) of the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

48

--------------------------------------------------------------------------------


 

Consolidated Entities that has received FDA marketing approval and has current
revenue, or (B) products or medical devices acquired in a Permitted Acquisitions
pursuant to license, collaboration and other agreements assumed or acquired in
connection with such Permitted Acquisition;

 

(xv)                          Investments consisting of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business;

 

(xvi)                       Investments consisting of notes receivable of, or
prepaid royalties and other credit extensions, to customers and suppliers who
are not Affiliates, in the ordinary course of business; and

 

(xvii)                    any other Investments (including Investments by Credit
Parties in Subsidiaries that are not Credit Parties not permitted by
Section 6.4(vi)) so long as (A) the EBITDA of the Borrower for the Test Period
most recently ended shall have been greater than [***] and (B) the amount of
such Investment does not exceed the Available Additional Amount immediately
prior to the date thereof.

 

6.5                               Restricted Payments.

 

(a)                                 Directly or indirectly, declare or make any
dividend payment, or make any other distribution of cash, property or assets, in
respect of any of its Capital Stock, or purchase, redeem, retire or otherwise
acquire for value any shares of its Capital Stock, or set aside funds for any of
the foregoing, except that:

 

(i)                                     the Credit Parties may declare and make
dividend payments or other distributions payable solely in its Capital Stock to
the extent not prohibited under applicable Requirements of Law;

 

(ii)                                  any Subsidiary of the Borrower may declare
and make dividend payments or other distributions to the holders of its Capital
Stock; provided that in the case of dividend or other distribution by a
non-Wholly Owned Subsidiary, such dividend or distribution shall be made ratably
with respect to their Capital Stock or shall be payable solely to the Credit
Parties and/or Wholly Owned Subsidiaries of the Credit Parties;

 

(iii)                               the Borrower may make cash payments in lieu
of the issuance of fractional shares in connection with the exercise or
conversion of warrants, options or other rights to acquire Capital Stock;

 

(iv)                              the purchase, redemption, retirement or other
acquisition for value of Capital Stock of the Borrower held by current or former
officers, directors, employees or consultants of any Consolidated Entity (or
their estates or beneficiaries under their estates) upon death, disability,
retirement or termination of employment or alteration of employment status or
pursuant to the terms of any agreement under which such Capital Stock was
issued; provided, however, that the aggregate cash consideration paid for such
purchase, redemption, retirement or other acquisition of such Capital Stock does
not exceed [***] in any fiscal year;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

49

--------------------------------------------------------------------------------


 

(v)                                 (A) repurchases of Capital Stock deemed to
occur upon the cash-less or net exercise of stock options, warrants or other
convertible or exchangeable securities and (B) repurchases of Capital Stock
deemed to occur upon the withholding of a portion of the Capital Stock granted
or awarded to a current or former officer, director, employee or consultant to
pay for the taxes payable by such person upon such grant or award (or upon
vesting thereof);

 

(vi)                              purchases of Capital Stock of any Subsidiary
to the extent permitted as an Investment under Section 6.4;

 

(vii)                           the issuance of rights in connection with the
adoption of a stockholders’ rights plan approved by the Borrower’s board of
directors; and

 

(viii)                        purchases of Capital Stock of the Borrower (or any
forward purchase, accelerated share purchase, capped call, call option or other
equity derivatives) and the settlement or termination of any forward purchase,
accelerated share purchase, capped call, call option or other equity derivatives
so long as (A) the EBITDA of the Borrower for the Test Period most recently
ended shall have been greater than [***] and (B) the amount of such purchase,
settlement or termination does not exceed the Available Additional Amount
immediately prior to the date thereof.

 

(b)                                 Directly or indirectly, make any voluntary
prepayment of principal on, or interest, fees or premium (if any) with respect
to, the Convertible Notes or any Indebtedness permitted under Section 6.2(xii),
or directly or indirectly make any redemption (including pursuant to any change
of control or asset disposition provision), retirement, defeasance or other
acquisition for value of the Convertible Notes or any Indebtedness permitted
under Section 6.2(xii), or make any deposit or otherwise set aside funds for any
of the foregoing purposes; except that,

 

(i)                                     the Borrower may make scheduled payments
of cash interest with respect to such Indebtedness at the non-default rate of
interest (plus any additional interest payable with respect to any Convertible
Notes or Indebtedness permitted under Section 6.2(xii) (x) as a remedy relating
to the Borrower’s failure to comply with its reporting obligations thereunder,
(y) for any such convertible notes failing to be freely tradable as required by
the terms thereof and (z) for the restrictive legend on any such convertible
notes failing to have been removed as required by the terms thereof) in effect
on the date hereof, with respect to the Convertible Notes, or the date of
issuance, with respect to any Indebtedness permitted under Section 6.2(xii),
(but not cash payments of interest previously accrued in-kind) and may accrue
(but may not pay in cash) other interest (including interest at the default
rate);

 

(ii)                                  upon any conversion of any such
Indebtedness by the holders thereof pursuant to its terms, the Borrower may pay
or prepay the principal on such Indebtedness subject to such conversion, and
interest with respect thereto, but only in Capital Stock of the Borrower
(provided, that any fractional shares of Capital Stock of the Borrower required
to be issued in connection with such conversion may be paid in cash);

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

50

--------------------------------------------------------------------------------


 

(iii)                               the Borrower may settle, repay, redeem or
otherwise retire or acquire for value any such Indebtedness in exchange for
shares of Qualified Capital Stock;

 

(iv)                              the Borrower may repurchase, redeem or
otherwise retire or acquire for value any such Indebtedness with the proceeds
of, in exchange for, new Indebtedness incurred pursuant to Section 6.2(xii);
provided that (1) the aggregate principal amount of such new Indebtedness does
not exceed the principal amount so repurchased, redeemed or otherwise retired or
acquired for value (plus accrued and unpaid interest thereon), (2) the maturity
for the new Indebtedness is no earlier than the later of (A) 91 calendar days
after the Maturity Date and (B) the maturity date of the Indebtedness so
repurchased, redeemed or otherwise retired or acquired for value, and (3) the
stated interest rate for such new indebtedness is no greater than the stated
interest rate of the Indebtedness so repurchased, redeemed or otherwise retired
or acquired for value;

 

(v)                                 the Borrower may settle, repay, redeem or
otherwise retire or acquire for value any such Indebtedness in cash so long as
(A) the EBITDA of the Borrower for the Test Period most recently ended shall
have been greater than [***] and (B) the amount to be paid in cash by a
Consolidated Entity in connection with such settlement, repayment,
redemption, etc. does not exceed the Available Additional Amount immediately
prior to the date thereof;

 

(vi)                              the Borrower may repurchase any such
Indebtedness upon the occurrence of a “change of control” or “fundamental
change” so long as, prior to such repurchase, the Borrower shall have offered to
repurchase the Notes at the then applicable optional prepayment price pursuant
to Section 2.6 (assuming for such purposes that such “change of control” or
“fundamental change” constitutes a Major Transaction) and shall have repurchased
any Notes tendered pursuant to such offer.

 

6.6                               Transactions with Related Persons.  Except as
expressly permitted by Section 6.5 and Investments permitted by Section 6.4,
enter into any transaction with any Affiliate, except in the ordinary course of
business pursuant to the reasonable requirements of the business of the Borrower
and on terms substantially no more favorable to such Affiliate than those that
such Affiliate would obtain in a comparable arms-length transaction with a
Person other than the Borrower or an Affiliate thereof; provided that the
foregoing shall not prohibit (a) of customary fees and indemnification provided
to directors of the Consolidated Entities, (b) any compensation and
indemnification of, and other employment agreements and arrangements, employee
benefit plans, and stock incentive plans with, directors, officers and employees
of the Consolidated Entities entered in the ordinary course of business, and
(c) the granting of registration and other customary rights to holders of the
Borrower’s Capital Stock.

 

6.7                               Net Sales.  Commencing with the fiscal quarter
ended [***], permit Net Sales as of the last day of any fiscal quarter to be
less than the amount set forth below opposite such fiscal quarter:

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

51

--------------------------------------------------------------------------------


 

Fiscal Quarter

 

Net Sales

Fiscal Quarters ended [***]

 

[***]

Fiscal Quarters ended [***]

 

[***]

Each Fiscal Quarter Thereafter

 

[***]

 

6.8                               Lines of Business.  Engage in any business
other than the research, development, sale, distribution, manufacture and other
commercialization of pharmaceutical products or compounds or medical devices and
any business reasonably related, ancillary or incidental thereto.

 

6.9                               Depo DR Assets.  Permit Depo DR to (i) hold
any interest in any assets other than its rights under the [***], the assets
contributed thereto in connection with the [***], or cash received pursuant
thereto, or (ii) engage in any activities or use or distribute any assets other
than (A) exercising rights and performing its obligations under the [***],
(B) distributing cash received pursuant thereto to a Credit Party or as required
under the [***], and (C) any activities ancillary thereto and to the maintenance
of its existence and good standing.

 

6.10                        Foreign Subsidiary Transfers.  (i) Other than
transactions that are at prices and on terms and conditions not less favorable
than could be obtained on an arm’s-length basis from unrelated third parties,
with respect to a Credit Party, enter into any transaction with a Foreign
Subsidiary pursuant to the terms of which such Credit Party transfers, or is
obligated at any time to transfer, cash or assets to such Foreign Subsidiary,
except as permitted by Section 6.4(vi) or 6.4(xvii), or (ii) with respect to any
Consolidated Entity that is not a Foreign Subsidiary, transfer any interest in
any Intellectual Property to a Foreign Subsidiary.

 

6.11                        Certain Amendments.  Amend, modify or change any
provision of (i) its articles or certificate of incorporation or formation,
bylaws, operating agreement or other applicable formation or organizational
documents, as applicable, the terms of any class or series of its Capital Stock,
or any agreement among the holders of its Capital Stock or any of them or
(ii) the terms of the Convertible Notes or any Indebtedness incurred pursuant to
Sections 6.2(x) or 6.2(xii) after the date such Indebtedness is incurred; in
each case other than in a manner that could not reasonably be expected to
adversely affect the Purchasers in any material respect; provided that the
Borrower may issue such Capital Stock, so long as such issuance is not
prohibited by any provision of this Agreement, and may amend or modify its
articles of incorporation to authorize any such Capital Stock and/or enter into,
amend, modify or otherwise supplement agreements relating to its Capital Stock
that are otherwise permitted hereunder.

 

6.12                        Limitation on Certain Restrictions.  Directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
restriction, encumbrance or condition on (i) the ability of any Subsidiary of
the Borrower to make any dividend payment or other distribution in respect of
its Capital Stock, to repay Indebtedness owed to the Borrower or any other
Subsidiary, to make loans or advances to the Borrower or any other Subsidiary or
to transfer any of its assets or properties to the Borrower or any other
Subsidiary or (ii) the creation, incurrence or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

52

--------------------------------------------------------------------------------


 

assumption of any Lien upon or with respect to any part of the Borrower’s or any
of its Subsidiary’s property or assets, whether now owned or hereafter acquired,
except (in the case of clauses (ii) and (iii) only) for such restrictions or
encumbrances existing under or by reason of (A) the Credit Documents,
(B) applicable Requirements of Law, (C) customary restrictions on the transfer
or the creation, incurrence or assumption of any Lien contained in any agreement
or instrument creating a Lien permitted under Section 6.3 (provided that such
restrictions apply only to the assets subject to such Lien), (D) restrictions
and conditions set forth in any agreement governing Indebtedness permitted by
Section 6.2(iv) and restrictions and conditions set forth in the [***],
(E) customary non-assignment provisions in agreements, leases and license
restricting the assignment or transfer thereof, (F) customary non-assignment
provisions in leases and licenses of real or personal property entered into by
the Borrower or any Subsidiary as lessee or licensee in the ordinary course of
business, restricting the assignment or transfer of property that is the subject
thereof, (G) customary restrictions and conditions contained in any agreement
relating to the sale of assets (including Capital Stock of a Subsidiary) pending
such sale (provided that such restrictions and conditions apply only to the
assets being sold and such sale is permitted under this Agreement),
(H) restrictions on cash, other deposits or net worth imposed by customers under
contracts entered into in the ordinary course of business, (I) restrictions and
conditions imposed by agreements of any Person in existence at the time such
Person became a Subsidiary and any amendments or modifications thereof that do
not materially expand the scope of any such restriction or condition taken as a
whole, provided that such restrictions and conditions apply only to such Person,
and (J) any restriction arising under or in connection with any agreement or
instrument governing Capital Stock of any joint venture.

 

6.13                        Partnerships.  Acquire a general partnership
interest in any legal partnership or other legal entity that does not provide
for limited liability of its equity owners.

 

6.14                        Fiscal Year.  Change its fiscal year or its method
of determining fiscal quarters (other than in connection with a Permissible
Change of Control).

 

6.15                        Accounting Changes.  Other than as permitted
pursuant to Section 1.2, make or permit any material change in its accounting
policies or reporting practices, except as may be required by GAAP.

 

ARTICLE VII

 

EVENTS OF DEFAULT; REMEDIES

 

7.1                               Events of Default.  The occurrence of any one
or more of the following events shall constitute an Event of Default hereunder:

 

(a)                                 (i) The Borrower shall fail to pay any
principal amount when due, or (ii) the Borrower fails to pay any interest, fees
or other charges or amounts payable within three Business Days of when due,
under this Agreement, the Notes or under any other Credit Document;

 

(b)                                 Any Credit Party shall fail to observe or
perform any covenant, restriction or agreement contained in Section 5.1, 5.2,
5.3, 5.9 or 5.13 or Article VI;

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

53

--------------------------------------------------------------------------------


 

(c)                                  Any Credit Party shall fail to observe or
perform any covenant, restriction or agreement contained in any Credit Document
(other than those described in Sections 7.1(a) and 7.1(b)) for 30 days after the
earlier of the Borrower (i) obtaining knowledge of such failure or
(ii) receiving written notice of such failure from the Collateral Agent or the
Required Purchasers;

 

(d)                                 Any representation or warranty made or
deemed made by any Credit Party in any Credit Document delivered pursuant to any
Credit Document shall prove to have been incorrect in any material respect when
made or deemed made; provided, that the words “in any material respect” shall
not apply to any representation, warranty, certification or statement that
contains any qualification with respect to materiality, including a reference to
the defined term “Material Adverse Effect;”

 

(e)                                  The occurrence and continuance of any
default or event of default on the part of any Credit Party (including defaults
due to non-payment) under the terms of any agreement, document or instrument
pursuant to which the Credit Parties have incurred any Indebtedness in excess of
[***], or the occurrence of any other event or condition, the effect of which
default, event or condition is to cause, or permit the holder or holders of such
Indebtedness (or a trustee or agent on its or their behalf) to cause (without
the giving of notice, lapse of time, or both), without regard to subordinated
terms with respect thereto, such Indebtedness to become due or to be repurchased
or redeemed (or an offer to repurchase or redeem such Indebtedness to be made)
prior to its stated maturity; provided, that this clause (e) shall not apply to
(i) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, (ii) any
conversion, exchange or settlement with respect to the Convertible Notes or any
other Indebtedness convertible into or exchangeable for Capital Stock pursuant
to its terms unless such conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default and not
otherwise prohibited by Section 6.5(b) (provided that the Borrower retains the
right to settle such conversions, exchange or settlement in Capital Stock (and
cash payable for any fractional shares)).

 

(f)                                   Any material provision of the Security
Documents shall for any reason cease to be in full force and effect or cease to
be effective to give the Collateral Agent a valid and perfected security
interest in and Lien upon any portion of the collateral granted under the
Security Documents in excess of, individually or in the aggregate, [***]
purported to be covered thereby, subject to Permitted Liens, in each case unless
any such cessation occurs in accordance with the terms thereof or is due to any
act or failure to act on the part of the Collateral Agent or the Purchasers, or
any Consolidated Entity shall assert of the foregoing or deny or disaffirm any
Credit Party’s obligations under the Guaranty;

 

(g)                                  Any Consolidated Entity (i) files a
petition for relief under the Bankruptcy Code or any other insolvency law or
seeking to adjudicate it bankrupt or insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fails to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (ii) takes any
corporate action to authorize or effect any of the foregoing actions,
(iii) generally fails to pay, or admits in writing its inability to pay, its
debts as such debts become due; (iv) shall apply for, seek or consent to, or
acquiesce in, the appointment of a custodian, receiver, trustee, examiner,
liquidator or similar official for it or for any material

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

54

--------------------------------------------------------------------------------


 

portion of its assets; (v) benefits from or is subject to the entry of an order
for relief under any bankruptcy or insolvency law; or (vi) makes an assignment
for the benefit of creditors;

 

(h)                                 Failure of any Consolidated Entity within
[***] after the commencement of any proceeding against it seeking any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any present or future statute, law or regulation, to
have such proceeding dismissed, or to have all orders or proceedings thereunder
affecting the operations or the business of any Consolidated Entity stayed, or
failure of any Consolidated Entity within [***] after the appointment, without
its consent or acquiescence, of any custodian, receiver trustee, examiner,
liquidator or similar official for it or for any material portion of its assets,
to have such appointment vacated; or

 

(i)                                     The entry of one or more judgments or
orders for the payment of money in excess of [***] in the aggregate (excluding
any amounts covered by insurance within available limits which the applicable
insurer does not deny are covered thereby) against the Consolidated Entities and
such judgment(s) or order(s) shall continue unsatisfied and unstayed for a
period of [***] or the issuance of a writ of execution, attachment or similar
process against any Consolidated Entity that is not dismissed, stayed,
discharged or bonded within [***] after any Consolidated Entity acquires
knowledge thereof.

 

7.2                               Remedies.  Upon the occurrence and during the
continuance of any Event of Default:

 

(a)                                 Acceleration of Indebtedness.  The Required
Purchasers may declare all or any part of the Notes immediately due and payable,
whereupon the Notes shall become immediately due and payable without
presentment, demand, protest, notice or legal process of any kind, all of which
are hereby expressly waived by the Borrower (provided, however, that all Notes
shall automatically become due and payable upon the occurrence of an Event of
Default under Section 7.1(g) or 7.1(h) with respect to the Borrower);

 

(b)                                 Other Remedies.  The Collateral Agent may
with the approval of the Required Purchasers and shall at the direction of the
Required Purchasers pursue all other remedies available to it by contract, at
law or in equity, including its rights under the Security Documents.

 

(c)                                  Right of Setoff.  Each Purchaser may, and
is hereby authorized by the Borrower to, at any time and from time to time, to
the fullest extent permitted by applicable laws, without advance notice to the
Borrower (any such notice being expressly waived by the Borrower), set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and any other indebtedness at any time owing by such
Purchaser or any of its Affiliates to or for the credit or the account of the
Borrower against any or all of the Obligations now or hereafter existing,
whether or not such obligations have matured.  Each Purchaser agrees promptly to
notify the Borrower, each other Purchaser and the Collateral Agent after any
such setoff or application; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application.

 

(d)                                 Rights and Remedies Cumulative; Non-Waiver;
etc.  The enumeration of the Collateral Agent’s and the Purchasers’ rights and
remedies set forth in this Agreement is not

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

55

--------------------------------------------------------------------------------


 

intended to be exhaustive and the exercise by the Collateral Agent or the
Purchasers of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder, under the other Credit Documents
or under any other agreement between the Borrower and the Collateral Agent or
the Purchasers or that may now or hereafter exist in law or in equity or by suit
or otherwise.  No delay or failure to take action on the part of the Collateral
Agent or the Purchasers in exercising any right, power or privilege shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or privilege preclude other or further exercise thereof or the
exercise of any other right, power or privilege or shall be construed to be a
waiver of any Event of Default.  No course of dealing between the Credit Parties
and the Collateral Agent or the Purchasers or their agents or employees shall be
effective to change, modify or discharge any provision of this Agreement or any
of the other Credit Documents or to constitute a waiver of any Event of Default.

 

(e)                                  Notices to Purchasers.  The Collateral
Agent shall deliver to the Purchasers any notice of acceleration received by it
pursuant to Section 7.2(a) and written approval or written direction received by
it pursuant to Section 7.2(b); provided, that any delivery of or failure to
deliver any such notice, approval or direction shall not otherwise alter or
effect the rights of the Purchasers or the Collateral Agent under this
Section 7.2.  In addition, to the extent the Collateral Agent or the Required
Purchasers deliver any notices to the Borrower with regards to the failure by
any Credit Party to perform any covenant, restriction or agreement contained in
any Credit Document, the Collateral Agent or the Required Purchasers, as
applicable, will also deliver such notice to the other Purchasers on or about
the same time such notice is provided to the Borrower; provided, that the
delivery of or failure to deliver such notice to the other Purchasers shall not
in any way effect the obligations of the Borrower, or the rights of the
Collateral Agent or the Required Purchasers, in respect of such notice.

 

ARTICLE VIII

 

THE COLLATERAL AGENT

 

8.1                               Appointment and Authority.  Each of the
Purchasers hereby irrevocably appoints Deerfield to act on its behalf as the
Collateral Agent hereunder and under the other Credit Documents and authorizes
the Collateral Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. 
Except for the last paragraph of Section 8.8, the provisions of this
Article VIII are solely for the benefit of the Collateral Agent and the
Purchasers, and neither the Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions.  Subject to
Section 8.8 and Section 9.10, any action required or permitted to be taken by
the Collateral Agent hereunder shall be taken with the prior approval of the
Required Purchasers.

 

8.2                               Rights as a Purchaser.  The Person serving as
the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Purchaser as any other Purchaser and may exercise the same as
though it were not the Collateral Agent and the term “Purchaser” or “Purchasers”
shall, unless otherwise expressly indicated or unless the context otherwise
requires, include the Person serving as the Collateral Agent hereunder in its
individual capacity.  Such

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

56

--------------------------------------------------------------------------------


 

Person and its Affiliates may lend money to, own securities of, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Collateral Agent hereunder and without
any duty to account therefor to the Purchasers.

 

8.3                               Exculpatory Provisions.

 

(a)                                 the Collateral Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Credit Documents to which it is a party.  Without limiting the generality of the
foregoing, the Collateral Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Credit Documents
to which it is a party that the Collateral Agent is required to exercise as
directed in writing by the Required Purchasers (or such other number or
percentage of the Purchasers as shall be expressly provided for herein or in
such other Credit Documents), provided that the Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Collateral Agent to liability or that is contrary to any Credit
Document or applicable law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Credit Documents to which it is a party, have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Collateral Agent or any
of its Affiliates in any capacity.

 

(b)                                 The Collateral Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Purchasers (or such other number or percentage of the Purchasers as
shall be necessary, or as the Collateral Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 9.10) or (ii) in
the absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Collateral Agent shall be deemed not to have knowledge of any Default or Event
of Default unless and until notice describing such Default or Event of Default
is given to the Collateral Agent in writing by the Borrower or a Purchaser.

 

(c)                                  The Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

57

--------------------------------------------------------------------------------


 

Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Collateral Agent.

 

8.4                               Reliance by Collateral Agent.  The Collateral
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  The Collateral Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

8.5                               Delegation of Duties.  The Collateral Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Credit Document by or through any one or more
sub-agents appointed by the Collateral Agent.  The Collateral Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article VIII shall apply to any such sub-agent and to the
Related Parties of the Collateral Agent and any such sub-agent.  The Collateral
Agent shall not be responsible for the negligence or misconduct of any sub-agent
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Collateral Agent acted with gross
negligence or willful misconduct in the selection of such sub-agent.

 

8.6                               Resignation of Collateral Agent.  The
Collateral Agent may at any time give notice of its resignation to the
Purchasers and the Borrower.  Upon the receipt of any such notice of
resignation, the Required Purchasers shall have the right, in consultation with
the Borrower so long as no Default has occurred and is continuing, to appoint a
successor.  If no successor shall have been so appointed by the Required
Purchasers and shall have accepted such appointment within 30 days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of the Purchasers, appoint a successor
Collateral Agent; provided that, whether or not a successor has been appointed
or has accepted such appointment, such resignation shall become effective upon
delivery of the notice thereof.  Upon the acceptance of a successor’s
appointment as Collateral Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Collateral Agent, and the retiring Collateral Agent shall
be discharged from all of its duties and obligations under the Credit Documents
(if not already discharged therefrom as provided above in this Section 8.6). 
After the retiring Collateral Agent’s resignation, the provisions of this
Article VIII and Section 9.2 shall continue in effect for the benefit of such
retiring Collateral Agent, its sub-agents and their respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring Collateral Agent was acting as Collateral Agent.  Upon any resignation
by the Collateral Agent, all payments, communications and determinations
provided to be made by, to or through the Collateral Agent shall instead be made
by, to or through each Purchaser directly, until such time as a Person accepts
an appointment as Collateral Agent in accordance with this Section 8.6.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

58

--------------------------------------------------------------------------------


 

8.7                               Non-Reliance on Collateral Agent and Other
Purchasers.  Each Purchaser acknowledges that it has, independently and without
reliance upon the Collateral Agent or any other Purchaser or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and purchase the Notes hereunder.  Each Purchaser also acknowledges
that it will, independently and without reliance upon the Collateral Agent or
any other Purchaser or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Credit Document or any related agreement or any document
furnished hereunder or thereunder.

 

8.8                               Collateral and Guaranty Matters.  Each
Purchaser agrees that any action taken by the Collateral Agent or the Required
Purchasers in accordance with the provisions of this Agreement or of the other
Credit Documents, and the exercise by the Collateral Agent or Required
Purchasers of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Purchasers. Without limiting the generality of the foregoing,
the Purchasers irrevocably authorize the Collateral Agent, at its option and in
its discretion:

 

(a)                                 to release any Lien on any property granted
to or held by the Collateral Agent under any Security Document (A) upon
discharge of the Obligations, (B) that is sold, transferred, disposed or to be
sold, transferred, disposed as part of or in connection with any sale, transfer
o or other disposition (other than any sale to a Credit Party) permitted
hereunder or otherwise becomes an Excluded Property (as defined in the Security
Agreement), (C) subject to Section 9.10, if approved, authorized or ratified in
writing by the Required Purchasers or (D) to the extent such property is owned
by a Subsidiary Guarantor upon the release of such Subsidiary Guarantor from its
obligations under its Guaranty pursuant to clause (c) below;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Collateral Agent under any Loan Document to the holder
of any Lien on such property that is permitted by clause (iii), (iv), (v), (vi),
(vii), (x), (xvi), (xviii), (xix), (xx), (xxi), (xxv) or (xxvi) of Section 6.3;

 

(c)                                  to release any Subsidiary Guarantor from
its obligations under the Guaranty Agreement if such Person ceases to be a
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction
permitted hereunder;

 

(d)                                 to enter into non-disturbance and similar
agreements in connection with the licensing of Intellectual Property permitted
pursuant to the terms of this Agreement; and

 

(e)                                  to enter into an intercreditor agreement as
contemplated by Section 6.2(iv) or 6.2(x).

 

Upon request by the Collateral Agent at any time the Required Purchasers will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Subsidiary Guarantor from its obligations under the Guaranty pursuant to this
Section 8.8.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

59

--------------------------------------------------------------------------------


 

In each case as specified in this Section 8.8, the Collateral Agent will (and
each Purchaser irrevocably authorizes the Collateral Agent to), at the
Borrower’s expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request (i) to evidence the
release or subordination of such item of collateral from the assignment and
security interest granted under the Security Documents, (ii) to enter into
non-disturbance or similar agreements in connection with the licensing of
Intellectual Property, (iii) to enter into an intercreditor agreement as
contemplated by Section 6.2(iv) or 6.2(x) or (iv) to evidence the release of
such Subsidiary Guarantor from its obligations under the Guaranty, in each case
in accordance with the terms of the Credit Documents and this Section 8.8 and in
form and substance reasonably acceptable to the Collateral Agent.

 

The Collateral Agent shall deliver to the Purchasers notice of any action taken
by it under this Section 8.8 as soon as reasonably practicable after the taking
thereof; provided, that delivery of or failure to deliver any such notice shall
not affect the Collateral Agent’s rights, powers, privileges and protections
under this Article VIII.

 

8.9                               Reimbursement by Purchasers.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under Section 9.1 or 9.2 to be paid by it to the Collateral Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Purchaser
severally agrees to pay to the Collateral Agent (or any such sub-agent) or such
Related Party, as the case may be, such Purchaser’s pro rata share (based upon
the percentages as used in determining the Required Purchasers as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Collateral Agent (or any such sub-agent) in its capacity as
such or against any Related Party of any of the foregoing acting for the
Collateral Agent (or any sub-agent) in connection with such capacity.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1                               Costs and Expenses.  The Borrower agrees to
pay on demand all reasonable and documented out-of-pocket expenses of the
Collateral Agent and the Purchasers, including reasonable fees and disbursements
of counsel, in connection with:  (i) the preparation, execution, delivery, and
filing, if required of this Agreement and the other Credit Documents (provided
that the obligation to reimburse under clause (i) shall not exceed [***]),
(ii) any amendments, supplements, consents or waivers hereto or to the other
Credit Documents and (iii) the administration or enforcement of this Agreement
and the other Credit Documents.  In addition, the Borrower shall pay any Other
Taxes in accordance with Section 2.11(b).

 

9.2                               Indemnification.  From and at all times after
the date of this Agreement, and in addition to all of the Collateral Agent’s and
the Purchasers’ other rights and remedies against the Borrower, the Borrower
agrees to indemnify, defend and hold harmless the Collateral Agent and the
Purchasers and their respective Related Parties from and against all damages,
losses and other out-of-pocket costs and expenses of any kind or nature
whatsoever (including reasonable attorneys’ fees and expenses, court costs and
fees, and consultant and expert witness fees and

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

60

--------------------------------------------------------------------------------


 

expenses, but limited in the case of attorney’s fees and expenses to the
reasonable and documented out of pocket fees, disbursements and other charges of
one counsel to the indemnified parties, taken as a whole and if reasonably
necessary, one local counsel in each appropriate jurisdiction (and, in the case
of a conflict of interest, where the indemnitee affected by such conflict
notifies the Borrower of the existence of such conflict and thereafter retains
its own counsel, one additional separate counsel for all similarly affected
indemnitees) (collectively “Costs”) arising in any manner, directly or
indirectly, out of or by reason of any and all claims (whether valid or not),
actions, suits, inquiries, investigations and administrative proceedings
(collectively, “Proceedings”) relating to (i) the negotiation, preparation,
execution or performance of this Agreement or the other Credit Documents, or any
transaction contemplated herein or therein, whether or not any party protected
under this Section 9.2 is a party to, or target of, any Proceeding in question
(provided, however, that no indemnified party shall have the right to be
indemnified hereunder for any liability resulting from the willful misconduct or
gross negligence of such indemnified party (as finally determined by a court of
competent jurisdiction), material breach by any Purchaser of its obligations
under this Agreement, including any failure by a Purchaser to purchase the Notes
as required hereunder, or disputes that are solely among Purchasers or among the
Collateral Agent and the Purchasers), (ii) any breach of any of the covenants,
warranties or representations of any Credit Party hereunder or under any other
Credit Document, (iii) any Lien or charge upon amounts payable hereunder by any
Credit Party to the Purchasers or any taxes, assessments, impositions and other
charges in respect of the collateral described in the Security Documents,
(iv) any violation or alleged violation of any Environmental Law, federal or
state securities law, common law, equitable requirement or other legal
requirement by any Credit Party or with respect to any property owned, leased or
operated by any Credit Party (in the past, currently or in the future) to the
extent that a Credit Party is alleged to be responsible for such violation or
alleged violation, or (v) any presence, generation, treatment, storage,
disposal, transport, movement, release, suspected release or threatened release
of any Hazardous Material on, in, to or from any property (or any part thereof
including the soil and groundwater thereon and thereunder) owned, leased or
operated by any Credit Party (in the past, currently or in the future) and for
which any Credit Party is alleged to be responsible.  All Costs shall be
additional Obligations under this Agreement, shall be payable on demand to the
party to be indemnified and shall be secured by the Lien of the Security
Documents.  Without limiting the foregoing, the Borrower shall be obligated to
pay, on demand, the costs of any investigation, monitoring, assessment,
enforcement, removal, remediation, restoration or other response or corrective
action undertaken by the Collateral Agent or the Purchasers or any other
indemnified party, or their respective agents, with respect to any property
owned, leased or operated by any Credit Party.  The obligations of the Borrower
under this Section 9.2 shall not be limited to any extent by payment of the
Obligations and termination of this Agreement and shall remain in full force and
effect until expressly terminated by the Purchasers in writing.  This
Section 9.2 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

9.3                               Governing Law.  This Agreement and the other
Credit Documents and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Credit Document (except as may be
expressly otherwise provided in any Credit Document) shall be governed by, and
construed in accordance with, the law of the State of New York (including
Sections 5-1401 and 5-1402 of the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

61

--------------------------------------------------------------------------------


 

New York General Obligations Law, but excluding all other choice of law and
conflicts of law rules).

 

9.4                               Consent to Jurisdiction; Waiver of Jury
Trial.  The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
any Purchaser, the Collateral Agent or any Affiliate of any of the foregoing in
any way relating to this Agreement or any other Credit Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in the City and County of New York and of the
United States District Court of the Southern District of New York and any
appellate court thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court.  Each of the parties hereto agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Agreement or in any other Credit
Document shall affect any right that any Purchaser or the Collateral Agent may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Borrower or any other Credit Party or its
properties in the courts of any jurisdiction.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

9.5                               Notices.  All demands, notices, approvals,
consents, requests, and other communications hereunder shall be in writing and
shall be deemed to have been given when the writing is delivered, if given or
delivered by hand, overnight delivery service or facsimile transmitter (with
confirmed receipt), or five days after being mailed, if mailed, by first class,
registered or certified mail, postage prepaid, to the address set forth below:

 

Party

 

Address

 

 

 

Borrower

 

7999 Gateway Blvd, Suite 300

 

 

Newark, California 94560

 

 

Fax: (510) 744-8001

 

 

Attention: Matt Gosling, Esq.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

62

--------------------------------------------------------------------------------


 

Collateral Agent

 

c/o Deerfield Management Company, L.P.

 

 

780 Third Avenue, 37th Floor

 

 

New York, NY 10017

 

 

Fax: (212) 599-3075

 

 

Attention: Jon Isler

 

With a copy (which shall not constitute notice) to:

 

 

 

Robinson, Bradshaw & Hinson, P.A.

 

 

101 North Tryon Street, Suite 1900

 

 

Charlotte, NC 28246

 

 

Fax: (704) 373-3964

 

 

Attention: S. Graham Robinson

 

 

 

Any Purchaser

 

To the address set forth on Exhibit A for such Purchaser.

 

The Borrower or any Purchaser may, by notice given hereunder, designate any
further or different addresses to which subsequent demands, notices, approvals,
consents, requests or other communications shall be sent or persons to whose
attention the same shall be directed.

 

9.6                               Continuing Obligations.  All agreements,
representations and warranties contained herein or made in writing by or on
behalf of any Credit Party in connection with the transactions contemplated
hereby shall survive the execution and delivery of the Credit Documents.  The
Borrower further agrees that to the extent any Credit Party makes a payment to
the Collateral Agent or the Purchasers, which payment or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy, insolvency or other similar state or federal statute, or principle
of equity, then, to the extent of such repayment by the Collateral Agent or the
Purchasers, the Obligation or part thereof intended to be satisfied by such
payment shall be revived and continued in full force and effect as if such
payment had not been received by the Collateral Agent or the Purchasers.

 

9.7                               Successors and Assigns.  This Agreement shall
be binding upon the Borrower and its respective successors and assigns and all
rights against the Borrower arising under this Agreement shall be for the sole
benefit of the Collateral Agent and the Purchasers.

 

9.8                               Assignment and Sale.  The Borrower may not
sell, assign or transfer this Agreement or any of the other Credit Documents or
any portion hereof or thereof, including their respective rights, title,
interests, remedies, powers, and duties hereunder or thereunder.  Nothing in any
Credit Document shall prohibit the Purchasers from pledging or assigning this
Agreement, the Notes and the Purchasers’ rights under any of the Credit
Documents, including collateral therefor, or any portion hereof or thereof to
any Person other than a Restricted Transferee; provided that, in the case of an
assignment of the Notes or any rights or participations therein, such Person
shall agree in writing to the provisions hereof applicable to Purchasers
(including without limitation, the provisions of Article 8 and Sections 9.10 and
9.11).  Any assignee or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

63

--------------------------------------------------------------------------------


 

successor to a Purchaser shall become a “Purchaser” under this Agreement at the
time such Person’s ownership interest in a Note is recorded in the Register and
such Person shall be subject to the obligations set forth in this Agreement.

 

9.9                               Entire Agreement.  THIS AGREEMENT AND THE
DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED CONTEMPORANEOUSLY HEREWITH
EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES HERETO AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR
WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  THIS AGREEMENT AND THE
DOCUMENTS AND INSTRUMENTS EXECUTED IN CONNECTION HEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

9.10                        Amendment.  No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Purchasers, and then the
same shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no such amendment,
modification, waiver, discharge, termination or consent shall:

 

(a)                                 unless agreed to by each Purchaser directly
affected thereby, (i) reduce or forgive the principal amount of any Note, reduce
the rate of or forgive any interest thereon, or reduce or forgive any premium or
fees hereunder, (ii) extend the final scheduled maturity date or any other
scheduled date for the payment of any principal of or interest on any Note, or
extend the time of payment of any premium or fees hereunder, (iii) increase any
Commitment of any such Purchaser over the amount thereof in effect or extend the
maturity thereof (it being understood that a waiver of any condition precedent
set forth in Sections 3.1 or 3.2 or of any Default or Event of Default or
mandatory reduction in the Commitments, if agreed to by the Required Purchasers
or all Purchasers (as may be required hereunder with respect to such waiver),
shall not constitute such an increase), (iv) reduce the percentage of the
aggregate Commitments or of the aggregate outstanding principal amount of the
Notes, or the number or percentage of Purchasers, that shall be required for the
Purchasers or any of them to take or approve, or direct the Collateral Agent to
take, any action hereunder or under any other Credit Document (including as set
forth in the definition of “Required Purchasers”), (v) change any other
provision of this Agreement or any of the other Credit Documents requiring, by
its terms, the consent or approval of all the Purchasers for such amendment,
modification, waiver, discharge, termination or consent, (vi) change or waive
any provision of Section 2.13, any other provision of this Agreement or any
other Credit Document requiring pro rata treatment of any Purchasers, or this
Section 9.10, or (vii) release any lien on all or substantially all of the
collateral pledged by the Credit Parties under the Security Documents other than
in connection with a sale or transfer of assets permitted by this Agreement; and

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

64

--------------------------------------------------------------------------------


 

(b)                                 unless agreed to by the Collateral Agent in
addition to the Purchasers required as provided hereinabove to take such action,
affect the respective rights or obligations of the Collateral Agent, as
applicable, hereunder or under any of the other Credit Documents.

 

9.11                        Treatment of Certain Information; Confidentiality. 
Each of the Collateral Agents and the Purchasers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors, managing members or
managers, counsel, accountants and other representatives (collectively,
“Representatives”) (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential and the person making such
disclosure shall remain liable and be responsible for any breach by such
Representative of the provisions of this Section 9.11), (b) to the extent
requested by any Governmental Authority or regulatory authority (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) (in which case, the Collateral Agent or such Purchaser, as
applicable, shall use reasonable efforts to notify the Borrower prior to such
disclosure to the extent practicable and legally permitted to do so), (c) to the
extent required by applicable Requirements of Laws or by any subpoena or similar
legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) to any state, federal or
foreign authority or examiner regulating any Purchaser, (g) subject to an
agreement containing provisions substantially the same as those of this
Section 9.11, to any actual or prospective permitted assignee of the Purchaser
(or their Representatives, it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (h) with the
consent of the Borrower, or (i) to the extent such Information becomes available
to the Collateral Agent, any Purchaser or any of their respective Affiliates on
a non-confidential basis from a source other than a Consolidated Entity;
provided that, to the knowledge of the recipient of such Information, the source
of such Information was not and is not bound by any contractual or other
obligation of confidentiality to the Borrower or any other Person with respect
to any of such information. For purposes of this Section 9.11, “Information”
means all information received from any Consolidated Entity relating to any
Consolidated Entity or any of their respective businesses excluding any such
information that is generally available to the public, other than as a direct or
indirect result of the disclosure of any of such information by the Collateral
Agent, any Purchaser or any of their Representatives.

 

9.12                        Representations and Warranties of the Purchasers.
Each Purchaser, severally and not jointly, represents and warrants to the
Borrower as of the date hereof and as of each date that any Notes are issued to
such Purchaser, that:

 

(a)                                 Such Purchaser is duly organized and validly
existing under the laws of the jurisdiction of its formation. Each Credit
Document to which it is a party has been duly authorized, executed and delivered
by such Purchaser and constitutes the valid and legally binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

65

--------------------------------------------------------------------------------


 

moratorium or other similar laws, statutes or rules of general application
affecting the enforcement of creditor’s rights or general principles of equity.

 

(b)                                 Each of the Notes to be received by such
Purchaser hereunder will be acquired for such Purchaser’s own account, and not
with a view to the resale or distribution of any part thereof in violation of
the Securities Act, except pursuant to sales registered or exempted under the
Securities Act, and such Purchaser has no present intention of selling, granting
any participation in, or otherwise distributing the same in violation of the
Securities Act without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such Notes in
compliance with applicable federal and state securities laws.

 

(c)                                  Such Purchaser can bear the economic risk
and complete loss of its investment in the Notes and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment contemplated hereby.

 

(d)                                 Such Purchaser has had an opportunity to
receive, review and understand all information related to the Borrower requested
by it and to ask questions of and receive answers from the Borrower regarding
the Borrower, its business and the terms and conditions of the offering of the
Notes, and has conducted and completed its own independent due diligence. Such
Purchaser acknowledges receipt of copies of the Borrower’s filings with the SEC.
Based on the information such Purchaser has deemed appropriate, it has
independently made its own analysis and decision to enter into the Credit
Documents.

 

(e)                                  Such Purchaser understands that the Notes
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Borrower in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.  Such Purchaser understands that no United
States federal or state agency, or similar agency of any other country, has
reviewed, approved, passed upon, or made any recommendation or endorsement of
the Borrower or the purchase of the Notes.

 

(f)                                   Such Purchaser is an “accredited investor”
in Regulation D promulgated under the 1933 Act.

 

(g)                                  Such Purchaser did not learn of the
investment in the Loan Securities as a result of any general solicitation or
general advertising.

 

9.13                        Severability.  In the event that any provision of
this Agreement shall be determined to be invalid or unenforceable by any court
of competent jurisdiction, such determination shall not invalidate or render
unenforceable any other provision hereof.

 

9.14                        Counterparts.  This Agreement may be executed in
several counterparts, each of which shall be an original and all of which,
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or in
electronic format (e.g., “pdf,” “tif” or similar file formats) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

66

--------------------------------------------------------------------------------


 

9.15                        Captions.  The captions to the various sections and
subsections of this Agreement have been inserted for convenience only and shall
not limit or affect any of the terms hereof.

 

[The remainder of this page is left blank intentionally.]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

 

DEPOMED, INC., as the Borrower

 

 

 

 

 

By:

/s/ August J. Moretti

 

Name:

August J. Moretti

 

Title:

Sr. Vice President & Chief Financial Officer

 

 

 

 

 

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP,

 

as a Purchaser

 

 

 

By:

Pharmakon Advisors, LP,

 

 

its Investment Manager

 

 

 

By:

Pharmakon Management I, LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Pedro Gonzalez de Cosio

 

Name:

Pedro Gonzalez de Cosio

 

Title:

Managing Member

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P., as Collateral Agent and a Purchaser

 

 

 

By:

Deerfield Mgmt III, L.P.

 

 

General Partner

 

 

 

 

By:

J.E. Flynn Capital III, LLC

 

 

 

General Partner

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

 

 

DEERFIELD PARTNERS, L.P., as a Purchaser

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

DEERFIELD INTERNATIONAL MASTER FUND, L.P., as a Purchaser

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

 

DEERFIELD SPECIAL SITUATIONS FUND, L.P., as a Purchaser

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

 

 

DEERFIELD PRIVATE DESIGN FUND II, L.P., as a Purchaser

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

 

 

 

DEERFIELD PRIVATE DESIGN INTERNATIONAL II, L.P., as a Purchaser

 

 

 

By:

Deerfield Mgmt, L.P.

 

 

General Partner

 

 

 

 

By:

J.E. Flynn Capital, LLC

 

 

 

General Partner

 

 

 

 

 

By:

/s/ David J. Clark

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

Signature Page to Note Purchase Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

COMMITMENTS; NOTICE ADDRESSES

 

Purchaser

 

Commitment

 

Notice Address

Deerfield Private Design Fund III, L.P.

 

[***]

 

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-3075

Attention: Jon Isler

Deerfield Partners, L.P.

 

[***]

 

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-3075

Attention: Jon Isler

Deerfield International Master Fund, L.P.

 

[***]

 

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-3075

Attention: Jon Isler

Deerfield Special Situations Fund, L.P.

 

[***]

 

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-3075

Attention: Jon Isler

Deerfield Private Design Fund II, L.P.

 

[***]

 

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-3075

Attention: Jon Isler

Deerfield Private Design International II, L.P.

 

[***]

 

c/o Deerfield Management Company, L.P.

780 Third Avenue, 37th Floor

New York, NY 10017

Fax: (212) 599-3075

Attention: Jon Isler

BioPharma Secured Investments III Holdings Cayman LP

 

[***]

 

c/o Intertrust Corporate Services (Cayman) Limited

190 Elgin Avenue

Georgetown, Grand Cayman KY1-9005

Grand Cayman

Attention: Pedro Gonzalez de Cosio

Facsimile: (345) 945-4757

 

with copies (which shall not constitute notice) to:

 

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

 

 

 

 

Attn: Pedro Gonzalez de Cosio

Phone: (212) 883-2296

Fax: (917) 210-4048

Email: pg@pharmakonadvisors.com

 

and

 

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn: Geoffrey E. Secol, Esq.

Phone: (212) 872-8081

Fax: (212) 872-1002

Email: gsecol@akingump.com

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTE

 

(See attached.)

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

FORM OF SENIOR SECURED NOTE

 

$[·]

[·], 2015

 

FOR VALUE RECEIVED, DEPOMED, INC., a California corporation (the “Borrower”),
hereby promises to pay to [·], a [·] (the “Purchaser”), at its offices located
at [·] (or at such other place or places as the Purchaser may designate), at the
times and in the manner provided in the Note Purchase Agreement, dated as of
March 12, 2015 (as amended, modified, restated or supplemented from time to
time, the “Note Purchase Agreement”), among the Borrower, the Purchasers from
time to time parties thereto, and Deerfield Private Design Fund III, L.P., a
Delaware limited partnership, as Collateral Agent and a Purchaser, the principal
sum of [·] ($[·].00), under the terms and conditions of this senior secured note
(this “Note”) and the Note Purchase Agreement.  The defined terms in the Note
Purchase Agreement are used herein with the same meaning.  The Borrower also
promises to pay interest on the aggregate unpaid principal amount of this Note
at the rates applicable thereto from time to time as provided in the Note
Purchase Agreement.

 

This Note is one of the Notes referred to in the Note Purchase Agreement and is
issued to evidence the Loan made by the Purchaser pursuant to the Note Purchase
Agreement.  All of the terms, conditions and covenants of the Note Purchase
Agreement are expressly made a part of this Note by reference in the same manner
and with the same effect as if set forth herein at length, and any holder of
this Note is entitled to the benefits of and remedies provided in the Note
Purchase Agreement and the other Credit Documents.  Reference is made to the
Note Purchase Agreement for provisions relating to the interest rate, maturity,
payment, prepayment and acceleration of this Note.

 

In the event of an acceleration of the maturity of this Note pursuant to the
Note Purchase Agreement, this Note shall become immediately due and payable,
without presentation, demand, protest or notice of any kind, all of which are
hereby waived by the Borrower.

 

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys’ fees.

 

This Note and any claims, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Note shall be governed by, and construed in accordance with, the law of the
State of New York.  The Borrower hereby submits to the nonexclusive jurisdiction
and venue of the courts of the State of New York sitting in the City and County
of New York and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, although the Purchaser shall
not be limited to bringing an action in such courts.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

THIS NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL INCOME
TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO MATURITY
WITH RESPECT TO THIS NOTE MAY BE OBTAINED BY WRITING TO THE BORROWER AT THE
FOLLOWING ADDRESS: 7999 GATEWAY BLVD., SUITE 300, NEWARK, CALIFORNIA 94560,
ATTENTION: CONTROLLER, FAX NUMBER: (510) 744-8001.

 

[Remainder of page left blank intentionally; signature page follows.]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized corporate officer as of the day and year first above written.

 

 

 

DEPOMED, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF PURCHASE NOTICE

 

(See attached.)

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

FORM OF

PURCHASE NOTICE

 

[·], 2015

 

[Insert Name and Address

Of Purchasers]

 

Ladies and Gentlemen:

 

The undersigned, Depomed, Inc. (the “Borrower”), refers to the Note Purchase
Agreement, dated as of March 12, 2015, among the Borrower, the Collateral Agent,
and certain Purchasers party thereto (as amended, modified, restated or
supplemented from time to time, the “Note Purchase Agreement,” the terms defined
therein being used herein as therein defined). Pursuant to Section 2.1(b) of the
Note Purchase Agreement, the Borrower hereby gives you irrevocable notice that
the Borrower desires to issue and sell to each Purchaser, and requests that each
Purchaser purchase, a Note with an original principal amount equal to such
Purchaser’s Commitment subject to and on the terms and conditions set forth in
the Note Purchase Agreement, and to that end sets forth below the information
relating to such requested sale and purchase as required by Section 2.1(b) of
the Investment Agreement:

 

(i)                                     The date of sale and purchase of the
Notes is requested to be              , 2015 (the “Purchase Date”).

 

(ii)                                  (The Borrower directs each Purchaser to
wire the Note purchase proceeds to and on behalf of the Borrower in accordance
with the payment and wiring instructions attached hereto as Schedule A.

 

The Borrower acknowledges that the Purchasers’ obligations to purchase the Notes
shall be subject to the satisfaction of the conditions set forth in Section 3.2
to the Note Purchase Agreement.

 

[The remainder of this page is left blank intentionally.]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

DEPOMED, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PAYMENT AND WIRE INSTRUCTIONS

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Purchasers That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Note Purchase Agreement dated as of March 12,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), among Depomed, Inc., as Borrower, Deerfield Private
Design Fund III., L.P., as Collateral Agent, and each purchaser from time to
time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Note(s) in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

Unless otherwise defined herein, terms defined in the Note Purchase Agreement
and used herein shall have the meanings given to them in the Note Purchase
Agreement.

 

 

[NAME OF PURCHASER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                      , 20[  ]

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Purchasers That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Note Purchase Agreement dated as of March 12,
2015 (as amended, supplemented or otherwise modified from time to time, the
“Note Purchase Agreement”), among Depomed, Inc., as Borrower, Deerfield Private
Design Fund III., L.P., as Collateral Agent, and each purchaser from time to
time party thereto.

 

Pursuant to the provisions of Section 2.11 of the Note Purchase Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Note(s) in respect of which it is providing this certificate, (ii) with respect
to the extension of credit pursuant to this Note Purchase Agreement or any other
Credit Document, neither the undersigned nor any of its beneficial owners is a
bank extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iii) none of its beneficial owners is a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) none of its beneficial owners is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

Unless otherwise defined herein, terms defined in the Note Purchase Agreement
and used herein shall have the meanings given to them in the Note Purchase
Agreement.

 

[NAME OF PURCHASER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Date:                      , 20[  ]

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF GUARANTY

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT, dated as of the [·] day of [·], 2015 (this “Guaranty”),
is made by [[Acquisition Subsidiary], a [·] (“Acquisition Sub”)](1) and
Subsidiary of DEPOMED, INC., a California corporation (the “Borrower”), and each
Subsidiary of the Borrower that, after the date hereof, executes an instrument
of accession hereto substantially in the form of Exhibit A (a “Guarantor
Accession”; such Subsidiaries of the Borrower, including Acquisition Sub, the
“Guarantors”), in favor of the Guaranteed Parties (as hereinafter defined). 
Capitalized terms used herein without definition shall have the meanings given
to them in the Note Purchase Agreement referred to below.

 

RECITALS

 

A.                                    The Borrower, the Purchasers party
thereto, and Deerfield Private Design Fund III, L.P., as a Purchaser and as
Collateral Agent for the Purchasers (in such capacity, the “Collateral Agent”),
are parties to a Note Purchase Agreement, dated as of March 12, 2015 (as
amended, modified, restated or supplemented from time to time, the “Note
Purchase Agreement”), pursuant to which the Purchasers [will
purchase](2) [purchased](3) the Notes upon the terms and subject to the
conditions set forth therein.

 

B.                                    [It is a condition to the purchase of the
Notes by the Purchasers under the Note Purchase Agreement that each Guarantor
shall have agreed, by executing and delivering this Guaranty, to guarantee to
the Guaranteed Parties the payment in full of the Guaranteed Obligations (as
hereinafter defined).  The Guaranteed Parties are relying on this Guaranty in
their decision to purchase the Notes from the Borrower under the Note Purchase
Agreement, and would not purchase the Notes thereunder without this
Guaranty.](4)

 

C.                                    The Borrower and the Guarantors are
engaged in related businesses and undertake certain activities and operations on
an integrated basis.  As part of such integrated operations, the Borrower, among
other things, will advance to the Guarantors from time to time certain proceeds
from the sale of the Notes by the Borrower to the Purchasers pursuant to the
Note Purchase Agreement.  Each Guarantor will therefore obtain benefits as a
result of the sale of the Notes by the Borrower under the Note Purchase
Agreement, which benefits are hereby acknowledged, and, accordingly, desires to
execute and deliver this Guaranty.

 

--------------------------------------------------------------------------------

(1)  NTD - Acquisition Subsidiary only applies to the extent formed prior to
close.

(2)  NTD - Include if there is an Acquisition Subsidiary formed prior to close.

(3)  NTD - Include if no Acquisition Subsidiary is formed prior to close.

(4)  NTD - Include if there is an Acquisition Subsidiary formed prior to close.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

STATEMENT OF AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, to
induce the Guaranteed Parties to enter into the Note Purchase Agreement and to
induce the Purchasers to purchase the Notes from the Borrower thereunder, each
Guarantor hereby agrees as follows:

 

1.                                      Guaranty.

 

(a)                                 Each Guarantor hereby irrevocably,
absolutely and unconditionally, and jointly and severally:

 

(i)                                     guarantees to the Purchasers and the
Collateral Agent (collectively, the “Guaranteed Parties”) the full and prompt
payment, at any time and from time to time as and when due (whether at the
stated maturity, by acceleration or otherwise), of all of the Obligations of the
Borrower under the Note Purchase Agreement and the other Credit Documents,
including all principal of and interest on the Notes, all fees, expenses,
indemnities and other amounts payable by the Borrower under the Note Purchase
Agreement or any other Credit Document (including interest accruing after the
filing of a petition or commencement of a case by or with respect to the
Borrower seeking relief under any Insolvency Laws (as hereinafter defined),
whether or not the claim for such interest is allowed in such proceeding), and
all Obligations that, but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due, whether now existing or
hereafter created or arising and whether direct or indirect, absolute or
contingent, due or to become due (all liabilities and obligations described in
this Section 1(a)(i), collectively, the “Guaranteed Obligations”);

 

(ii)                                  agrees to pay on demand all reasonable and
documented out-of-pocket expenses of the Guaranteed Parties hereunder, including
reasonable fees and disbursements of counsel in connection with (A) any
amendments, supplements, consents or waivers hereto and (B) the administration
or enforcement of this Guaranty; and

 

(iii)                               agrees to indemnify, defend and hold
harmless each Guaranteed Party and their respective Related Parties from and
against all damages, losses and other out-of-pocket costs and expenses of any
kind or nature whatsoever pursuant to the terms of Section 9.2 of the Note
Purchase Agreement.

 

(b)                                 Notwithstanding the provisions of
Section 1(a) and notwithstanding any other provisions contained herein or in any
other Credit Document:

 

(i)                                     no provision of this Guaranty shall
require or permit the collection from any Guarantor of interest in excess of the
maximum rate or amount that such Guarantor may be required or permitted to pay
pursuant to applicable law; and

 

(ii)                                  the liability of each Guarantor under this
Guaranty as of any date shall be limited to a maximum aggregate amount (the
“Maximum Guaranteed Amount”) equal to the greatest amount that would not render
such Guarantor’s obligations under this Guaranty subject to avoidance, discharge
or reduction as of such date as a fraudulent

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

transfer or conveyance under applicable federal and state laws pertaining to
bankruptcy, reorganization, arrangement, moratorium, readjustment of debts,
dissolution, liquidation or other debtor relief, specifically including the
Bankruptcy Code and any fraudulent transfer and fraudulent conveyance laws
(collectively, “Insolvency Laws”), in each instance after giving effect to all
other liabilities of such Guarantor, contingent or otherwise, that are relevant
under applicable Insolvency Laws (specifically excluding, however, any
liabilities of such Guarantor in respect of intercompany indebtedness to the
Borrower or any of its Affiliates to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder,
and after giving effect as assets to the value (as determined under applicable
Insolvency Laws) of any rights to subrogation, contribution, reimbursement,
indemnity or similar rights of such Guarantor pursuant to (x) applicable law or
(y) any agreement (including this Guaranty) providing for an equitable
allocation among such Guarantor and other Affiliates of the Borrower of
obligations arising under guaranties by such parties).

 

(c)                                  The Guarantors desire to allocate among
themselves, in a fair and equitable manner, their obligations arising under this
Guaranty.  Accordingly, in the event any payment or distribution is made
hereunder on any date by a Guarantor (a “Funding Guarantor”) that exceeds its
Fair Share (as hereinafter defined) as of such date, that Funding Guarantor
shall be entitled to a contribution from each of the other Guarantors in the
amount of such other Guarantor’s Fair Share Shortfall (as hereinafter defined)
as of such date, with the result that all such contributions will cause each
Guarantor’s Aggregate Payments (as hereinafter defined) to equal its Fair Share
as of such date.

 

“Fair Share” means, with respect to a Guarantor as of any date of determination,
an amount equal to (i) the ratio of (x) the Adjusted Maximum Guaranteed Amount
(as hereinafter defined) with respect to such Guarantor to (y) the aggregate of
the Adjusted Maximum Guaranteed Amounts with respect to all Guarantors,
multiplied by (ii) the aggregate amount paid or distributed on or before such
date by all Funding Guarantors hereunder in respect of the obligations
guarantied.

 

“Fair Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor.

 

“Adjusted Maximum Guaranteed Amount” means, with respect to a Guarantor as of
any date of determination, the Maximum Guaranteed Amount of such Guarantor
determined without considering any assets or liabilities arising by virtue of
any rights to subrogation, reimbursement or indemnity or any rights to or
obligations of contribution hereunder as assets or liabilities of such
Guarantor.

 

“Aggregate Payments” means, with respect to a Guarantor as of any date of
determination, the aggregate amount of all payments and distributions made on or
before such date by such Guarantor in respect of this Guaranty (including in
respect of this Section 1(c)).

 

The amounts payable as contributions hereunder shall be determined as of the
date on which the related payment or distribution is made by the applicable
Funding Guarantor.  Each

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

Funding Guarantor’s right of contribution under this Section 1(c) shall be
subject to the provisions of Section 4.  The allocation among Guarantors of
their obligations as set forth in this Section 1(c) shall not be construed in
any way to limit the liability of any Guarantor hereunder to the Guaranteed
Parties.

 

(d)                                 The guaranty of each Guarantor set forth in
this Section 1 is a guaranty of payment as a primary obligor, and not a guaranty
of collection.  Each Guarantor hereby acknowledges and agrees that the
Guaranteed Obligations, at any time and from time to time, may exceed the
Maximum Guaranteed Amount of such Guarantor and may exceed the aggregate of the
Maximum Guaranteed Amounts of all Guarantors, in each case without discharging,
limiting or otherwise affecting the obligations of any Guarantor hereunder or
the rights, powers and remedies of any Guaranteed Party hereunder or under any
other Credit Document.

 

2.                                      Guaranty Absolute.  Each Guarantor
agrees that its obligations hereunder and under the other Credit Documents to
which it is a party are irrevocable, absolute and unconditional, are independent
of the Guaranteed Obligations and any Collateral (as defined in the Security
Agreement) or other security therefor or other guaranty or liability in respect
thereof, whether given by such Guarantor or any other Person, and shall not be
discharged, limited or otherwise affected by reason of any of the following,
whether or not such Guarantor has notice or knowledge thereof:

 

(i)                                     any change in the time, manner or place
of payment of, or in any other term of, any Guaranteed Obligations or any
guaranty or other liability in respect thereof, or any amendment, modification
or supplement to, restatement of, or consent to any rescission or waiver of or
departure from, any provisions of the Note Purchase Agreement, any other Credit
Document or any agreement or instrument delivered pursuant to any of the
foregoing;

 

(ii)                                  the invalidity or unenforceability of any
Guaranteed Obligations, any guaranty or other liability in respect thereof or
any provisions of the Note Purchase Agreement, any other Credit Document or any
agreement or instrument delivered pursuant to any of the foregoing;

 

(iii)                               the addition or release of Guarantors
hereunder or the taking, acceptance or release of other guarantees of any
Guaranteed Obligations or additional Collateral or other security for any
Guaranteed Obligations or for any guaranty or other liability in respect
thereof;

 

(iv)                              any discharge, modification, settlement,
compromise or other action in respect of any Guaranteed Obligations or any
guaranty or other liability in respect thereof, including any acceptance or
refusal of any offer or performance with respect to the same or the
subordination of the same to the payment of any other obligations;

 

(v)                                 any agreement not to pursue or enforce or
any failure to pursue or enforce (whether voluntarily or involuntarily, as a
result of operation of law, court order or otherwise) any right or remedy in
respect of any Guaranteed Obligations, any guaranty or other liability in
respect thereof or any Collateral or other security for any of the foregoing;
any sale, exchange, release, substitution, compromise or other action in

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

respect of any such Collateral or other security; or any failure to create,
protect, perfect, secure, insure, continue or maintain any Liens in any such
Collateral or other security;

 

(vi)                              the exercise of any right or remedy available
under the Credit Documents, at law, in equity or otherwise in respect of any
Collateral or other security for any Guaranteed Obligations or for any guaranty
or other liability in respect thereof, in any order and by any manner thereby
permitted, including foreclosure on any such Collateral or other security by any
manner of sale thereby permitted, whether or not every aspect of such sale is
commercially reasonable;

 

(vii)                           any bankruptcy, reorganization, arrangement,
liquidation, insolvency, dissolution, termination, reorganization or like change
in the corporate structure or existence of the Borrower or any other Person
directly or indirectly liable for any Guaranteed Obligations;

 

(viii)                        any manner of application of any payments by or
amounts received or collected from any Person, by whomsoever paid and howsoever
realized, whether in reduction of any Guaranteed Obligations or any other
obligations of the Borrower or any other Person directly or indirectly liable
for any Guaranteed Obligations, regardless of what Guaranteed Obligations may
remain unpaid after any such application; or

 

(ix)                              any other circumstance that might otherwise
constitute a legal or equitable discharge of, or a defense, setoff or
counterclaim available to, the Borrower, any Guarantor or a surety or guarantor
generally, other than the occurrence of all of the following:  (x) the payment
in full in cash of the Guaranteed Obligations (other than contingent and
indemnification obligations not then due and payable) and (y) the termination of
the Commitments under the Note Purchase Agreement (the events in clauses (x) and
(y) above, collectively, the “Termination Requirements”).

 

3.                                      Certain Waivers.  Each Guarantor hereby
knowingly, voluntarily and expressly waives:

 

(i)                                     presentment, demand for payment, demand
for performance, protest and notice of any other kind, including notice of
nonpayment or other nonperformance (including notice of default under any Credit
Document with respect to any Guaranteed Obligations), protest, dishonor,
acceptance hereof, extension of additional credit to the Borrower and of any of
the matters referred to in Section 2 and of any rights to consent thereto;

 

(ii)                                  any right to require the Guaranteed
Parties or any of them, as a condition of payment or performance by such
Guarantor hereunder, to proceed against, or to exhaust or have resort to any
Collateral or other security from or any deposit balance or other credit in
favor of, the Borrower, any other Guarantor or any other Person directly or
indirectly liable for any Guaranteed Obligations, or to pursue any other remedy
or enforce any other right; and any other defense based on an election of
remedies with respect to any Collateral or other security for any Guaranteed
Obligations or for any guaranty or other liability in respect thereof,
notwithstanding that any such election (including any failure to pursue or
enforce any rights or remedies) may impair or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

extinguish any right of indemnification, contribution, reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrower, any
other Guarantor or any other Person directly or indirectly liable for any
Guaranteed Obligations or any such Collateral or other security;

 

(iii)                               any right or defense based on or arising by
reason of any right or defense of the Borrower or any other Person, including
any defense based on or arising from a lack of authority or other disability of
the Borrower or any other Person, the invalidity or unenforceability of any
Guaranteed Obligations, any Collateral or other security therefor or any Credit
Document or other agreement or instrument delivered pursuant thereto, or the
cessation of the liability of the Borrower for any reason other than the
satisfaction of the Termination Requirements;

 

(iv)                              any defense based on any Guaranteed Party’s
acts or omissions in the administration of the Guaranteed Obligations, any
guaranty or other liability in respect thereof or any Collateral or other
security for any of the foregoing, and promptness, diligence or any requirement
that any Guaranteed Party create, protect, perfect, secure, insure, continue or
maintain any Liens in any such Collateral or other security;

 

(v)                                 any right to assert against any Guaranteed
Party, as a defense, counterclaim, crossclaim or setoff, any defense,
counterclaim, claim, right of recoupment or setoff that it may at any time have
against any Guaranteed Party (including failure of consideration, fraud,
fraudulent inducement, statute of limitations, payment, accord and satisfaction
and usury), other than compulsory counterclaims and other than the payment in
full in cash of the Guaranteed Obligations; and

 

(vi)                              any defense based on or afforded by any
applicable law that limits the liability of or exonerates guarantors or sureties
or that may in any other way conflict with the terms of this Guaranty.

 

4.                                      No Subrogation; Subordination.  Each
Guarantor hereby waives, and agrees that it will not exercise or seek to
exercise, any claim or right that it may have against the Borrower or any other
Guarantor at any time as a result of any payment made under or in connection
with this Guaranty or the performance or enforcement hereof, including any right
of subrogation to the rights of any of the Guaranteed Parties against the
Borrower or any other Guarantor, any right of indemnity, contribution or
reimbursement against the Borrower or any other Guarantor (including rights of
contribution as set forth in Section 1(c)), any right to enforce any remedies of
any Guaranteed Party against the Borrower or any other Guarantor, or any benefit
of, or any right to participate in, any Collateral or other security held by any
Guaranteed Party to secure payment of the Guaranteed Obligations, in each case
whether such claims or rights arise by contract, statute (including the
Bankruptcy Code), common law or otherwise; provided, however, that a Guarantor
may enforce the rights of contribution set forth in Section 1(c) after
satisfaction of the Termination Requirements.  Each Guarantor further agrees
that all indebtedness and other obligations, whether now or hereafter existing,
of the Borrower or any other Subsidiary of the Borrower to such Guarantor,
including any such indebtedness in any proceeding under the Bankruptcy Code and
any intercompany debt or receivables, together with any interest thereon, shall
be, and hereby are, subordinated and made junior in right of payment to the
Guaranteed

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

Obligations.  Each Guarantor further agrees that if any amount shall be paid to
or any distribution received by any Guarantor (i) on account of any such
indebtedness at any time after the occurrence and during the continuance of an
Event of Default, or (ii) on account of any rights of contribution at any time
prior to the satisfaction of the Termination Requirements, such amount or
distribution shall be deemed to have been received and to be held in trust for
the benefit of the Guaranteed Parties, and shall forthwith be delivered to the
Collateral Agent in the form received (with any necessary endorsements in the
case of written instruments), to be applied against the Guaranteed Obligations,
whether or not matured, in accordance with the terms of the applicable Credit
Documents and without in any way discharging, limiting or otherwise affecting
the liability of such Guarantor under any other provision of this Guaranty. 
Additionally, in the event the Borrower or any other Credit Party becomes a
“debtor” within the meaning of the Bankruptcy Code, the Collateral Agent shall
be entitled, at its option, on behalf of the Guaranteed Parties and as
attorney-in-fact for each Guarantor, and is hereby authorized and appointed by
each Guarantor, to file proofs of claim on behalf of each relevant Guarantor and
vote the rights of each such Guarantor in any plan of reorganization, and to
demand, sue for, collect and receive every payment and distribution on any
indebtedness of the Borrower or such Credit Party to any Guarantor in any such
proceeding, each Guarantor hereby assigning to the Collateral Agent all of its
rights in respect of any such claim, including the right to receive payments and
distributions in respect thereof.

 

5.                                      Representations and Warranties.  Each
Guarantor hereby represents and warrants to the Guaranteed Parties that, as to
itself, all of the representations and warranties set forth in Sections 4.1,
4.2, 4.3, 4.4, 4.5 and 4.7 relating to it contained in the Note Purchase
Agreement are true and correct.

 

6.                                      Financial Condition of Borrower.  Each
Guarantor represents that it has knowledge of the Borrower’s financial condition
and affairs and that it has adequate means to obtain from the Borrower on an
ongoing basis information relating thereto and to the Borrower’s ability to pay
and perform the Guaranteed Obligations, and agrees to assume the responsibility
for keeping, and to keep, so informed for so long as this Guaranty is in effect
with respect to such Guarantor.  Each Guarantor agrees that the Guaranteed
Parties shall have no obligation to investigate the financial condition or
affairs of the Borrower for the benefit of any Guarantor nor to advise any
Guarantor of any fact respecting, or any change in, the financial condition or
affairs of the Borrower that might become known to any Guaranteed Party at any
time, whether or not such Guaranteed Party knows or believes or has reason to
know or believe that any such fact or change is unknown to any Guarantor, or
might (or does) materially increase the risk of any Guarantor as guarantor, or
might (or would) affect the willingness of any Guarantor to continue as a
guarantor of the Guaranteed Obligations.

 

7.                                      Payments; Application; Setoff.

 

(a)                                 Each Guarantor agrees that, upon the failure
of the Borrower to pay any Guaranteed Obligations when and as the same shall
become due (whether at the stated maturity, by acceleration or otherwise), and
without limitation of any other right or remedy that any Guaranteed Party may
have at law, in equity or otherwise against such Guarantor, such Guarantor will,
subject to the provisions of Section 1(b), forthwith pay or cause to be paid to
the

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

Collateral Agent, for the benefit of the Guaranteed Parties, an amount equal to
the amount of the Guaranteed Obligations then due and owing as aforesaid.

 

(b)                                 All payments made by each Guarantor
hereunder will be made in Dollars to the Collateral Agent, without setoff,
counterclaim or other defense and, in accordance with the Note Purchase
Agreement, free and clear of and without deduction for any taxes, levies,
imposts, duties, deductions, withholdings, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto, each Guarantor hereby agreeing to comply with
and be bound by the provisions of the Note Purchase Agreement in respect of all
payments made by it hereunder.

 

(c)                                  All payments made hereunder shall be
applied in accordance with the provisions of Section 2.8 of the Note Purchase
Agreement.

 

(d)                                 In the event that the proceeds of any sale,
disposition or realization of the Collateral or otherwise are insufficient to
pay all amounts to which the Guaranteed Parties are legally entitled, the
Guarantors shall be jointly and severally liable for the deficiency, together
with interest thereon at the highest rate specified in any applicable Credit
Document for interest on overdue principal or such other rate as shall be fixed
by applicable law, together with the costs of collection and all other fees,
costs and expenses payable hereunder.

 

(e)                                  Upon and at any time after the occurrence
and during the continuance of any Event of Default, each Guaranteed Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Guaranteed Party or any such Affiliate to or
for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Guaranty or
any other Credit Document to such Guaranteed Party, irrespective of whether or
not such Guaranteed Party shall have made any demand under this Guaranty or any
other Credit Document and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Guaranteed
Party different from the branch or office holding such deposit or obligated on
such indebtedness.  The rights of each Guaranteed Party and their respective
Affiliates under this Section 7(e) are in addition to other rights and remedies
(including other rights of setoff) that such Guaranteed Parties or their
respective Affiliates may have.  Each Guaranteed Party agrees to notify the
Borrower and the Collateral Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

8.                                      No Waiver.  The rights and remedies of
the Guaranteed Parties expressly set forth in this Guaranty and the other Credit
Documents are cumulative and in addition to, and not exclusive of, all other
rights and remedies available at law, in equity or otherwise.  No failure or
delay on the part of any Guaranteed Party in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude any other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default.  No course of
dealing between any of the Guarantors and the Guaranteed Parties or their agents
or employees

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

shall be effective to amend, modify or discharge any provision of this Guaranty
or any other Credit Document or to constitute a waiver of any Default or Event
of Default.  No notice to or demand upon any Guarantor in any case shall entitle
such Guarantor or any other Guarantor to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the right of any
Guaranteed Party to exercise any right or remedy or take any other or further
action in any circumstances without notice or demand.

 

9.                                      Enforcement.  The Guaranteed Parties
agree that, except as provided in Section 7(e), this Guaranty may be enforced
only by the Collateral Agent, acting upon the instructions or with the consent
of the Required Purchasers as provided for in the Note Purchase Agreement, and
that no Guaranteed Party shall have any right individually to enforce or seek to
enforce this Guaranty or to realize upon any Collateral or other security given
to secure the payment and performance of the Guarantors’ obligations hereunder. 
The obligations of each Guarantor hereunder are independent of the Guaranteed
Obligations, and a separate action or actions may be brought against each
Guarantor whether or not action is brought against the Borrower or any other
Guarantor and whether or not the Borrower or any other Guarantor is joined in
any such action.  Each Guarantor agrees that to the extent all or part of any
payment of the Guaranteed Obligations made by any Person is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid by or on behalf of any Guaranteed Party to a trustee, receiver or any
other Person under any Insolvency Laws (the amount of any such payment, a
“Reclaimed Amount”), then, to the extent of such Reclaimed Amount, this Guaranty
shall continue in full force and effect or be revived and reinstated, as the
case may be, as to the Guaranteed Obligations intended to be satisfied as if
such payment had not been received; and each Guarantor acknowledges that the
term “Guaranteed Obligations” includes all Reclaimed Amounts that may arise from
time to time.

 

10.                               Amendments, Waivers, etc.  No amendment,
modification, waiver, discharge or termination of, or consent to any departure
by any Guarantor from, any provision of this Guaranty, shall be effective unless
in a writing signed by the Guarantors, the Collateral Agent and such of the
Purchasers as may be required under Section 9.10 of the Note Purchase Agreement
to concur in the action then being taken, and then the same shall be effective
only in the specific instance and for the specific purpose for which given.

 

11.                               Addition, Release of Guarantors.  Subject to
Section 8.8 of the Note Purchase Agreement, each Guarantor recognizes that the
provisions of the Note Purchase Agreement require certain Persons that become
Subsidiaries of the Borrower and that are not already parties hereto to become
Guarantors hereunder by executing a Guarantor Accession, and agrees that its
obligations hereunder shall not be discharged, limited or otherwise affected by
reason of the same, or by reason of the Collateral Agent’s actions in effecting
the same or in releasing any Guarantor hereunder, in each case without the
necessity of giving notice to or obtaining the consent of any other Guarantor.

 

12.                               Continuing Guaranty; Term; Successors and
Assigns; Assignment; Survival.  This Guaranty is a continuing guaranty and
covers all of the Guaranteed Obligations as the same may arise and be
outstanding at any time and from time to time from and after the date hereof,
and shall (i) remain in full force and effect until satisfaction of all of the
Termination Requirements (provided that the provisions of Sections 1(a)(ii) and
4 shall survive any termination of this

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

Guaranty), (ii) be binding upon and enforceable against each Guarantor and its
successors and assigns (provided, however, that no Guarantor may sell, assign or
transfer any of its rights, interests, duties or obligations hereunder without
the prior written consent of all of the Purchasers) and (iii) inure to the
benefit of and be enforceable by each Guaranteed Party and its successors and
assigns.  Without limiting the generality of clause (iii) above, any Guaranteed
Party may, in accordance with the provisions of the Note Purchase Agreement,
assign all or a portion of the Guaranteed Obligations held by it (including by
the sale of participations), whereupon each Person that becomes the holder of
any such Guaranteed Obligations shall (except as may be otherwise agreed between
such Guaranteed Party and such Person) have and may exercise all of the rights
and benefits in respect thereof granted to such Guaranteed Party under this
Guaranty or otherwise.  Each Guarantor hereby irrevocably waives notice of and
consents in advance to the assignment as provided above from time to time by any
Guaranteed Party of all or any portion of the Guaranteed Obligations held by it
and of the corresponding rights and interests of such Guaranteed Party hereunder
in connection therewith.  All representations, warranties, covenants and
agreements herein shall survive the execution and delivery of this Guaranty and
any Guarantor Accession.

 

13.                               Governing Law; Consent to Jurisdiction;
Appointment of Borrower as Representative, Process Agent, Attorney-in-Fact.

 

(a)                                 This Guaranty and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Guaranty shall be governed by, and
construed in accordance with, the laws of the State of New York (including
Sections 5-1401 and 5-1402 of the New York General Obligations Law, but
excluding all other choice of law and conflicts of law rules).

 

(b)                                 Each Guarantor irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the City and
County of New York and of the United States District Court of the Southern
District of New York and any appellate court therefrom in any action or
proceeding arising out of or relating to this Guaranty or any other Credit
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such state court
or, to the fullest extent permitted by applicable law, in such federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Guaranty or in any other Credit Document shall affect any right that any
Guaranteed Party may otherwise have to bring any action or proceeding relating
to this Guaranty or any other Credit Document against any Guarantor or its
properties in the courts of any jurisdiction.

 

(c)                                  Each Guarantor irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Guaranty or any other Credit
Document in any court referred to in Section 13(b).  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

(d)                                 Each Guarantor hereby irrevocably designates
and appoints the Borrower as its designee, appointee and agent to receive on its
behalf all service of process in any such action or proceeding and any other
notice or communication hereunder, irrevocably consents to service of process in
any such action or proceeding by registered or certified mail directed to the
Borrower at its address set forth in the Note Purchase Agreement (and service so
made shall be deemed to be completed upon the earlier of actual receipt thereof
or three business days after deposit in the United States mails, proper postage
prepaid and properly addressed), and irrevocably agrees that service so made
shall be effective and binding upon such Guarantor in every respect and that any
other notice or communication given to the Borrower at the address and in the
manner specified herein shall be effective notice to such Guarantor.  Nothing in
this Section 13 shall affect the right of any party to serve legal process in
any other manner permitted by law or affect the right of any Guaranteed Party to
bring any action or proceeding against any Guarantor in the courts of any other
jurisdiction.

 

(e)                                  Further, each Guarantor does hereby
irrevocably make, constitute and appoint the Borrower as its true and lawful
attorney-in-fact, with full authority in its place and stead and in its name,
the Borrower’s name or otherwise, and with full power of substitution in the
premises, from time to time in the Borrower’s discretion to agree on behalf of,
and sign the name of, such Guarantor to any amendment, modification or
supplement to, restatement of, or waiver or consent in connection with, this
Guaranty, any other Credit Document or any document or instrument related hereto
or thereto, and to take any other action and do all other things on behalf of
such Guarantor that the Borrower may deem necessary or advisable to carry out
and accomplish the purposes of this Guaranty and the other Credit Documents. 
The Borrower will not be liable for any act or omission nor for any error of
judgment or mistake of fact unless the same shall occur as a result of the gross
negligence or willful misconduct of the Borrower.  This power, being coupled
with an interest, is irrevocable by any Guarantor for so long as this Guaranty
shall be in effect with respect to such Guarantor.  By its signature hereto, the
Borrower consents to its appointment as provided for herein and agrees promptly
to distribute all process, notices and other communications to each Guarantor.

 

14.                               Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER
CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
IN THIS SECTION.

 

15.                               Notices.  All notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

registered mail or sent by facsimile as follows: (i) if to any Guarantor, in
care of the Borrower and at the Borrower’s address for notices set forth in the
Note Purchase Agreement, and (ii) if to the Borrower or any Guaranteed Party, at
their respective addresses for notices set forth in the Note Purchase Agreement;
in each case, as such addresses may be changed from time to time pursuant to the
Note Purchase Agreement, and with copies to such other Persons as may be
specified under the provisions of the Note Purchase Agreement.  Notices sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices sent by facsimile
shall be deemed to have been given when sent (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient).  Notices
delivered through electronic communications to the extent provided in the Note
Purchase Agreement shall be effective as provided therein.

 

16.                               Severability.  To the extent any provision of
this Guaranty is prohibited by or invalid under the applicable law of any
jurisdiction, such provision shall be ineffective only to the extent of such
prohibition or invalidity and only in such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Guaranty in any jurisdiction.

 

17.                               Construction.  The headings of the various
sections and subsections of this Guaranty have been inserted for convenience
only and shall not in any way affect the meaning or construction of any of the
provisions hereof.  Unless the context otherwise requires, words in the singular
include the plural and words in the plural include the singular.  The provisions
of Section 1.3 of the Note Purchase Agreement are hereby incorporated by
reference as if fully set forth herein.

 

18.                               Counterparts; Effectiveness.  This Guaranty
may be executed in any number of counterparts and by different parties hereto on
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which shall together constitute one and the same
instrument.  This Guaranty shall become effective, as to any Guarantor, upon the
execution and delivery by such Guarantor of a counterpart hereof or a Guarantor
Accession.  Delivery of an executed counterpart of a signature page of this
Guaranty or a Guarantor Accession by facsimile or in electronic format (e.g.,
“pdf,” “tif” or similar file formats) shall be effective as delivery of a
manually executed counterpart of this Guaranty or such Guarantor Accession.

 

[Signature pages follow]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed under
seal by their duly authorized officers as of the date first above written.

 

 

 

[GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signatures Continue on Following Page]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

Signature Page to Guaranty Agreement

 

--------------------------------------------------------------------------------


 

Accepted and agreed to:

 

DEERFIELD PRIVATE DESIGN FUND III, L.P., as Collateral Agent

 

 

 

By:

Deerfield Mgmt III, L.P.

 

 

General Partner

 

 

 

By:

J.E. Flynn Capital III, LLC

 

 

 

General Partner

 

 

 

 

 

By:

 

 

Name:

David J. Clark

 

Title:

Authorized Signatory

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

Signature Page to Guaranty Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GUARANTOR ACCESSION

 

THIS GUARANTOR ACCESSION (this “Accession”), dated as of
                          , 20        , is executed and delivered by [NAME OF
NEW GUARANTOR], a                              (the “New Guarantor”), pursuant
to the Guaranty Agreement referred to below.

 

Reference is made to the Note Purchase Agreement, dated as of March 12, 2015,
among Depomed, Inc., a California corporation (the “Borrower”), the Purchasers
party thereto, and Deerfield Private Design Fund III, L.P., a Delaware limited
partnership, as a Purchaser and as Collateral Agent for the Purchasers (as
amended, modified, restated or supplemented from time to time, the “Note
Purchase Agreement”).  In connection with and as a condition to the purchase of
the Notes by the Purchasers under the Note Purchase Agreement, a Subsidiary of
the Borrower, has executed and delivered a Guaranty Agreement, dated as of
                            , 20     (as amended, modified, restated or
supplemented from time to time, the “Guaranty Agreement”), pursuant to which
Acquisition Sub has guaranteed the payment in full of the obligations of the
Borrower under the Note Purchase Agreement and the other Credit Documents (as
defined in the Note Purchase Agreement).  Capitalized terms used herein without
definition shall have the meanings given to them in the Guaranty Agreement.

 

The Borrower has agreed under the Note Purchase Agreement to cause certain of
its future Subsidiaries to become a party to the Guaranty Agreement as a
guarantor thereunder.  The New Guarantor is a Subsidiary of the Borrower that
the Borrower is required to cause to become a party to the Guaranty Agreement. 
The New Guarantor will obtain benefits as a result of sale of the Notes to the
Purchasers by the Borrower under the Note Purchase Agreement, which benefits are
hereby acknowledged, and, accordingly, desire to execute and deliver this
Accession.  Therefore, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and as further inducement to the Purchasers in connection with
their purchase of the Notes from the Borrower under the Note Purchase Agreement,
the New Guarantor hereby agrees as follows:

 

1.                                      The New Guarantor hereby joins in and
agrees to be bound by each and all of the provisions of the Guaranty Agreement
as a Guarantor thereunder.  In furtherance (and without limitation) of the
foregoing, pursuant to Section 1 of the Guaranty Agreement, the New Guarantor
hereby irrevocably, absolutely and unconditionally, and jointly and severally
with each other Guarantor, guarantees to the Guaranteed Parties the full and
prompt payment, at any time and from time to time as and when due (whether at
the stated maturity, by acceleration or otherwise), of all of the Guaranteed
Obligations, and agrees to pay or reimburse upon demand all other obligations of
the Guarantors under the Guaranty Agreement, all on the terms and subject to the
conditions set forth in the Guaranty Agreement.

 

2.                                      The New Guarantor hereby represents and
warrants that after giving effect to this Accession, each representation and
warranty related to it contained in Sections 4.1, 4.2, 4.3, 4.4, 4.5 and 4.7 the
Note Purchase Agreement is true and correct with respect to the New Guarantor as
of the date hereof.

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

3.                                      This Accession shall be a Credit
Document (within the meaning of such term under the Note Purchase Agreement),
shall be binding upon and enforceable against the New Guarantor and its
successors and assigns, and shall inure to the benefit of and be enforceable by
each Guaranteed Party and its successors and assigns.  This Accession and its
attachments are hereby incorporated into the Guaranty Agreement and made a part
thereof.

 

[Signature page follow]

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession to be executed
under seal by its duly authorized officer as of the date first above written.

 

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SECURITY AGREEMENT

 

Confidential Information indicated by [***] has been omitted from this filing
and filed separately with the Securities Exchange Commission

 

--------------------------------------------------------------------------------